Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
May 31, 2019
among
1-800-FLOWERS.COM, INC.,
The SUBSIDIARY BORROWERS Party Hereto,
The GUARANTORS Party Hereto,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
____________
JPMORGAN CHASE BANK, N.A.


and


WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A.,
CAPITAL ONE, N.A.,
CITIBANK, N.A.
and
TD Bank, N.A.
as Co-Documentation Agents

--------------------------------------------------------------------------------

TABLE OF CONTENTS





  Page     ARTICLE I DEFINITIONS
1
    SECTION 1.01 Defined Terms 1 SECTION 1.02 Terms Generally 28 SECTION 1.03
Accounting Terms; GAAP 28 SECTION 1.04 Interest Rates; LIBOR Notification 29    
  ARTICLE II THE CREDITS
29
    SECTION 2.01 Term Commitments 29 SECTION 2.02 Procedure for Term Loan
Borrowing 29 SECTION 2.03 Repayment of Term Loans 30 SECTION 2.04 Revolving
Credit Commitments 30 SECTION 2.05 Loans and Borrowings 31 SECTION 2.06 Requests
for Revolving Credit Borrowings 31 SECTION 2.07 [Reserved]. 32 SECTION 2.08
Letters of Credit and Acceptances 32 SECTION 2.09 Funding of Borrowings 37
SECTION 2.10 Interest Elections 37 SECTION 2.11 Termination, Reduction and
Increase of the Commitments 38 SECTION 2.12 Repayment of Revolving Credit Loans;
Evidence of Debt 42 SECTION 2.13 Prepayment of Loans. 43 SECTION 2.14 Fees 44
SECTION 2.15 Interest 45 SECTION 2.16 Alternate Rate of Interest 46 SECTION 2.17
Increased Costs 47 SECTION 2.18 Break Funding Payments 48 SECTION 2.19 Taxes 49
SECTION 2.20 Payments Generally; Pro Rata Treatment; Sharing of Set offs 52
SECTION 2.21 Mitigation Obligations; Replacement of Lenders 53 SECTION 2.22
Designation of Subsidiary Borrowers 54 SECTION 2.23 Defaulting Lenders 56
SECTION 2.24 MIRE Event 57       ARTICLE III GUARANTEE
57
    SECTION 3.01 The Guarantee 57 SECTION 3.02 Obligations Unconditional 58
SECTION 3.03 Reinstatement 58 SECTION 3.04 Subrogation 59 SECTION 3.05 Remedies
59 SECTION 3.06 Instrument for the Payment of Money 59 SECTION 3.07 Continuing
Guarantee 59 SECTION 3.08 Rights of Contribution 59 SECTION 3.09 General
Limitation on Guarantee Obligations 60       ARTICLE IV REPRESENTATIONS AND
WARRANTIES
60
    SECTION 4.01 Organization; Powers 60




--------------------------------------------------------------------------------

SECTION 4.02 Authorization; Enforceability 61 SECTION 4.03 Governmental
Approvals; No Conflicts 61 SECTION 4.04 Financial Condition; No Material Adverse
Change 61 SECTION 4.05 Properties 61 SECTION 4.06 Litigation and Environmental
Matters 62 SECTION 4.07 Compliance with Laws and Contractual Obligations 62
SECTION 4.08 Investment Company Act Status 62 SECTION 4.09 Taxes 62 SECTION 4.10
ERISA 62 SECTION 4.11 Disclosure 63 SECTION 4.12 Use of Credit 63 SECTION 4.13
Labor Matters 63 SECTION 4.14 Subsidiaries 63 SECTION 4.15 Security Documents 64
SECTION 4.16 Anti-Corruption Laws and Sanctions. 64 SECTION 4.17 Solvency 64
SECTION 4.18 EEA Financial Institution 64       ARTICLE V CONDITIONS
64
    SECTION 5.01 Conditions to Second Restatement Effective Date 64 SECTION 5.02
Each Credit Event 67       ARTICLE VI AFFIRMATIVE COVENANTS
67
    SECTION 6.01 Financial Statements and Other Information 67 SECTION 6.02
Notices of Material Events 69 SECTION 6.03 Existence; Conduct of Business 69
SECTION 6.04 Payment of Taxes and Other Obligations 70 SECTION 6.05 Maintenance
of Properties 70 SECTION 6.06 Maintenance of Insurance 70 SECTION 6.07 Books and
Records 70 SECTION 6.08 Inspection Rights 70 SECTION 6.09 Compliance with Laws
and Contractual Obligations 71 SECTION 6.10 Use of Proceeds and Letters of
Credit 71 SECTION 6.11 Additional Subsidiary Guarantors; Real Property; Further
Assurances 71 SECTION 6.12 Post-Closing Covenant. 74       ARTICLE VII NEGATIVE
COVENANTS
75
    SECTION 7.01 Indebtedness 75 SECTION 7.02 Liens 76 SECTION 7.03 Mergers,
Consolidations, Etc 77 SECTION 7.04 Dispositions 78 SECTION 7.05 Lines of
Business 78 SECTION 7.06 Investments and Acquisitions 78 SECTION 7.07 Restricted
Payments 80 SECTION 7.08 Transactions with Affiliates 80 SECTION 7.09
Restrictive Agreements 81 SECTION 7.10 Swap Agreements 81 SECTION 7.11 Financial
Covenants 81 SECTION 7.12 Sale-Leasebacks 82 SECTION 7.13 Modifications of
Organizational Documents 82 SECTION 7.14 Use of Proceeds and Letters of Credit
82




--------------------------------------------------------------------------------

      ARTICLE VIII EVENTS OF DEFAULT
82
    ARTICLE IX THE ADMINISTRATIVE AGENT
85
    SECTION 9.01 Appointment and Authorization of Agents 85 SECTION 9.02 Certain
ERISA Matters 86       ARTICLE X MISCELLANEOUS
87
    SECTION 10.01 Notices 87 SECTION 10.02 Waivers; Amendments. 88 SECTION 10.03
Expenses; Indemnity; Damage Waiver 89 SECTION 10.04 Successors and Assigns;
Participations 90 SECTION 10.05 Survival 93 SECTION 10.06 Counterparts;
Integration; Effectiveness 94 SECTION 10.07 Severability 94 SECTION 10.08 Right
of Setoff 94 SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of
Process 94 SECTION 10.10 WAIVER OF JURY TRIAL 95 SECTION 10.11 Headings 95
SECTION 10.12 Confidentiality 95 SECTION 10.13 USA PATRIOT Act 96 SECTION 10.14
Authorization of Company 97 SECTION 10.15 No Advisory or Fiduciary
Responsibility 97 SECTION 10.16 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 98 SECTION 10.17 No Novation 98





SCHEDULE 1.01(a)
 – Commitments
SCHEDULE 1.01(b)
 – Mortgaged Properties
SCHEDULE 4.06(a)
 – Litigation
SCHEDULE 4.06(b)
 – Environmental Matters
SCHEDULE 4.14
 – Subsidiaries
SCHEDULE 7.01
 – Existing Indebtedness; Existing Letters of Credit
SCHEDULE 7.02
 – Existing Liens
SCHEDULE 7.06
 – Existing Investments
SCHEDULE 7.09
 – Restrictive Agreements
SCHEDULE 10.01
 – Addresses for Notices



EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B-1
Form of Term Loan Note
EXHIBIT B-2
Form of Revolving Credit Note
EXHIBIT C
Form of Subsidiary Joinder Agreement
EXHIBIT D-1
Form of Subsidiary Borrower Designation Letter
EXHIBIT D-2
Form of Termination Letter
EXHIBIT E
Form of U.S. Tax Compliance Certificate
EXHIBIT F
Form of Solvency Certificate




--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 31, 2019 (this
“Agreement”), among 1-800-FLOWERS.COM, INC., the SUBSIDIARY BORROWERS party
hereto, the GUARANTORS party hereto, the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
 W I T N E S S E T H :

WHEREAS, the Company (as hereinafter defined) entered into that certain Amended
and Restated Credit Agreement, dated as of December 23, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), among the Company, the subsidiary borrowers party thereto,
the guarantors party thereto, the several lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent;
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 5.01
hereof;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement;
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Second Restatement Effective Date (as defined below),
the Existing Credit Agreement shall be amended and restated in its entirety as
follows:


 ARTICLE I
 
 DEFINITIONS


SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptance Fee” has the meaning set forth in Section 2.14(d).
“Acceptances” has the meaning set forth in Section 2.08(a).
“Acquisition” mean the acquisition by the Company or any other Loan Party of (a)
Capital Stock of any other Person if, after giving effect thereto, (i) at least
80% of the Capital Stock of such other Person is owned by the Company or any
other Loan Party, (ii) such other Person is consolidated with the Company in
accordance with GAAP and (iii) such other Person is a Subsidiary Guarantor, (b)
all or substantially all of the assets of any other Person or (c) assets
constituting one or more business units of any other Person.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

--------------------------------------------------------------------------------

2
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, on any date, a fluctuating interest rate per annum
equal to the greatest of: (a) the Prime Rate in effect on such day, (b) the New
York Fed Bank Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1%; provided that for the purpose of this definition, the Adjusted LIBO
Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month Interest Period, the Interpolated Rate)
at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Adjusted LIBO Rate or
the New York Fed Bank Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Adjusted LIBO Rate or the New York
Fed Bank Rate, respectively.  If the Alternative Base Rate is being used as an
alternative rate of interest pursuant to Section 2.16, then the Alternative Base
Rate shall be the greater of (a) and (b) above and shall be determined without
reference to clause (c) above.  For the avoidance of doubt, if the Alternative
Base Rate as determined pursuant to the foregoing would be less than 1.00%, such
rate shall be deemed to be 1.00% for purposes of this Agreement.
 “Anti-Corruption Laws” means the Foreign Corrupt Practices Act, as amended.
“Applicable Increase” means  (x) 0.75 to 1.00 for the Reference Period ending on
the last day of the fiscal quarter in which a Material Acquisition is
consummated and the Reference Period ending on the last day of the first full
fiscal quarter following the consummation of such Material Acquisition, (y) 0.50
to 1.00 for the Reference Periods ending on the last day of the second and third
full fiscal quarters following the consummation of such Material Acquisition and
(z) 0.25 to 1.00 for the Reference Periods ending on the last day of the fourth
and fifth full fiscal quarters following the consummation of such Material
Acquisition (it being understood that no Applicable Increase shall apply for any
Reference Period ending on or after the last day of the sixth full fiscal
quarter following the applicable Material Acquisition).
“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder; provided
that for purposes of Section 2.23 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or acceptance fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread/Acceptance Fee” or
“Commitment Fee Rate”, respectively, based upon the Consolidated Leverage Ratio
as of the most recent determination date:

--------------------------------------------------------------------------------

3
Consolidated Leverage Ratio:
ABR
Spread
Eurodollar Spread/Acceptance Fee
Commitment Fee Rate
Category 1
Greater than 3.50:1.00
 
1.25%
2.25%
0.35%
Category 2
Greater than 2.50:1.00 but less than or equal to 3.50:1.00
1.00%
2.00%
0.30%
Category 3
Greater than 1.50:1.00 but less than or equal to 2.50:1.00
0.75%
1.75%
0.25%
Category 4
Less than or equal to 1.50:1.00
0.50%
1.50%
0.20%



For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Company based upon the
Company’s consolidated financial statements delivered pursuant to Section
6.01(a) or (b) of this Agreement (or Section 6.01(a) or (b) of the Existing
Credit Agreement, as applicable) (and the related compliance certificate
delivered pursuant to Section 6.01(c) of this Agreement (or Section 6.01(c) of
the Existing Credit Agreement, as applicable)) and (ii) each change in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
be effective during the period commencing on and including the date three
Business Days after delivery to the Administrative Agent of such consolidated
financial statements and compliance certificate indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Consolidated Leverage Ratio shall be deemed to be in
Category 1 (A) at any time that an Event of Default has occurred and is
continuing or (B) if the Company fails to deliver the consolidated financial
statements (and related compliance certificate) required to be delivered by it
pursuant to Section 6.01(a), (b) and/or (c), during the period from the
expiration of the time for delivery thereof specified in such Sections until
such financial statements and compliance certificate are delivered. In the event
that any financial statement or certification delivered pursuant to Section 6.01
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, the
Borrowers shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Rate for such Applicable Period based upon the corrected compliance certificate,
and (c) immediately pay to the Administrative Agent for the benefit of the
Lenders the accrued additional interest and other fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly distributed by the Administrative Agent to the Lenders entitled
thereto.  It is acknowledged and agreed that nothing contained herein shall
limit the rights of the Administrative Agent and the Lenders under the Loan
Documents.
“Applicable Withholding Agent” has the meaning set forth in Section 2.19(a).
“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

--------------------------------------------------------------------------------

4
“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by clause (a), (b), (c),
(d), (e), (g) or (h) of Section 7.04) that yields gross proceeds to the Company
or its Subsidiaries (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.
“Assignment and Assumption” means an assignment and assumption entered into by
an assignee (with the consent of any party whose consent is required by Section
10.04) and, except as otherwise set forth in Section 2.21(b), the relevant
Lender, in each case, in the form of Exhibit A or any other form (including
electronic records generated by the use of an electronic platform) approved by
the Administrative Agent.
“Assuming Revolving Credit Lender” has the meaning set forth in Section 2.11(c).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of any Lender: (a) commercial
credit cards, other commercial cards, purchase cards and merchant card services,
(b) stored value cards, (c) treasury management services or other payment
services (including, without limitation, electronic payment service, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Subsidiary Borrower, as applicable.
“Borrower Guaranteed Obligations” has the meaning set forth in Section 3.01(b).
“Borrower Obligations” means, with respect to any Borrower, all of the
Obligations of such Borrower.
“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class that
have the same Interest Period.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.06.

--------------------------------------------------------------------------------

5
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Company or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP; provided
that, for purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
there shall be excluded from Capital Expenditures expenditures made by the
Company and its Subsidiaries in connection with (A) logistical and distribution
automation projects, in an aggregate amount not to exceed, during the Reference
Period ending on June 30, 2019 and thereafter, $25,000,000, and (B) acquisition,
construction, and/or development of housing facilities for harvesting employees
and laborers, in an aggregate amount not to exceed, during the Reference Period
ending on June 30, 2019 and thereafter, $4,000,000.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Equivalent” means:
(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and

--------------------------------------------------------------------------------

6
(e)  money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the First Restatement Effective Date) (other than James F. McCann, Christopher
G. McCann and their respective descendants and/or trusts for their benefit and
any other Person Controlled by any of the foregoing (collectively, the “McCann
Group”)), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed or approved for election as
directors by directors so nominated or (c) the McCann Group (as defined above)
shall cease to own a majority of the aggregate ordinary voting power represented
by the issued and outstanding Capital Stock of the Company.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Second Restatement Effective Date, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the Second Restatement Effective Date or (c) compliance by any Lender or
any Issuing Lender (or, for purposes of Section 2.17(b), by any lending office
of such Lender or by such Lender’s or such Issuing Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Second
Restatement Effective Date.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Credit
Loans or Incremental Term Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Term Commitment or a Revolving Credit
Commitment.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means as to any Lender, the sum of the Term Commitment and the
Revolving Credit Commitment of such Lender.
“Co-Documentation Agents” means the Co-Documentation Agents identified on the
cover page of this Agreement.
“Company” means 1-800-FLOWERS.COM, Inc., a Delaware corporation.

--------------------------------------------------------------------------------

7
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) Consolidated Interest Expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business and any impairment charges), (f) any non-cash stock-based
compensation expense relating to stock options and restricted stock granted to
employees or directors, (g) any non-cash charges resulting from writeoffs or
write-downs of inventory during such period directly or indirectly attributable
to Acquisitions permitted under this Agreement, (h) any non-recurring legal fees
and settlement costs of up to $3,000,000 in the aggregate incurred on or prior
to the date that is 18 months from the Second Restatement Effective Date, (i)
the amount of cost savings and synergies projected by the Company in good faith
to be realized in connection with any Material Acquisition (calculated on a pro
forma basis in accordance with Article 11 of Regulation S-X of the Securities
Act of 1933 as though such cost savings, and synergies had been realized on the
first day of such period and as if such cost savings and synergies were realized
during the entirety of such period), net of the amount of actual benefits
realized during such period from such actions; provided that the aggregate
amount of such cost savings and synergies added pursuant to this clause (i)
shall not exceed 10% of Consolidated EBITDA for the applicable Reference Period
as calculated without giving effect to such adjustments; provided further that
in the case of such cost savings and synergies that are not permitted by Article
11 of Regulation S-X, the Company may include such additional cost savings and
synergies in connection with any Material Acquisition as long as it delivers a
duly completed certificate signed by a Responsible Officer of the Company to the
Administrative Agent together with the certificate required to be delivered
pursuant to Section 6.01(c), certifying that such cost savings and synergies are
reasonably identifiable, quantifiable, factually supportable and reasonably
anticipated to be realizable in the good faith judgment of the Company within 18
months after the consummation of such Material Acquisition, which is expected to
result in such cost savings or synergies; and provided further no cost savings
and synergies shall be added pursuant to this clause (i) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period and (j) the
amount of all other non-cash charges, losses or expenses for such period, and
minus, (a) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (ii) any other non-cash income and (b) any cash payments made during such
period in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis.
For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Company or any Subsidiary
shall have made any Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (y) if
during such Reference Period the Company or any Subsidiary shall have made an
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Acquisition occurred on the
first day of such Reference Period.
“Consolidated Fixed Charge Coverage Ratio” means, at any date, the ratio of
(a) Consolidated EBITDA for the Reference Period ended on, or most recently
ended prior to, such date, plus, without duplication and to the extent reflected
as a charge in the statement of Consolidated Net Income for such Reference
Period, Consolidated Lease Expenses for such Reference Period, minus, Capital
Expenditures made during such Reference Period (except to the extent financed
with proceeds of Indebtedness that has not been repaid), to (b) Consolidated
Fixed Charges for such Reference Period.
“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Interest Expense for such period plus (ii) Consolidated Lease Expenses for such
period plus (iii) Restricted Payments made under Section 7.07(d) during such
period plus (iv) the next four regularly scheduled payments of principal of
Indebtedness scheduled to occur in the period of four consecutive fiscal
quarters commencing on such date.  For the avoidance of doubt, the foregoing
clause (iv) shall not include any payments of principal of outstanding Revolving
Credit Loans.

--------------------------------------------------------------------------------

8
“Consolidated Funded Debt” means, at any date, all Indebtedness of the Company
and its Subsidiaries that matures more than one year from the date of its
creation or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrowers, Indebtedness in
respect of the Loans, determined on a consolidated basis in accordance with
GAAP.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
minus (i) interest income of the Company and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP and (ii) writeoff of
debt issuance costs, including without limitation all commissions, discounts and
other fees and charges related to, or as a result of, the Existing Credit
Agreement and the entering into of this Agreement incurred during the Company’s
fiscal year 2019.
“Consolidated Lease Expenses” means, for any period, the aggregate amount of
fixed and contingent rentals payable by the Company or any Subsidiary for such
period with respect to operating leases of real and personal property, minus the
aggregate amount of cash rentals received by the Company or any Subsidiary in
respect of subleases of any such property for such period, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Leverage Ratio” means, at any date, the ratio of (a) the aggregate
principal amount of all Consolidated Funded Debt on such date to (b)
Consolidated EBITDA for the Reference Period ended on, or most recently ended
prior to, such date.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
loss) of any Person (other than a Subsidiary of the Company) in which the
Company or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions and (b) the
undistributed earnings of any Subsidiary of the Company (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

--------------------------------------------------------------------------------

9
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund its portion of any Borrowing,
or any portion of its participation in any Letter of Credit or Acceptance,
within three Business Days of the date on which it shall have been required to
fund the same, unless the subject of a good faith dispute based on a reasonable
determination under the circumstances between the applicable Borrower and such
Lender, (b) notified the Company, the Administrative Agent, any Issuing Lender
or any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under agreements in which it commits to extend credit generally,
(c) failed, within three Business Days after reasonable request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans (unless the
subject of a good faith dispute based on a reasonable determination under the
circumstances between the relevant Borrower and such Lender) and participations
in then outstanding Letters of Credit and Acceptances; provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, (e) (i) been (or has a parent
company that has been) adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless in the case of any Lender referred to in this
clause (e) the Borrowers, the Administrative Agent and each Issuing Lender shall
be satisfied that such Lender intends, and has all approvals required to enable
it, to continue to perform its obligations as a Lender hereunder, or (f) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action.  For the avoidance of doubt, a Lender shall not be deemed to be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in such Lender or its parent by a Governmental Authority.
“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 4.06(a) and the environmental matters disclosed in Schedule 4.06(b).
“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof through
one transaction or in a series of transactions and whether effected pursuant to
a Division or otherwise (excluding the sale by the Company of its own Capital
Stock).
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

--------------------------------------------------------------------------------

10
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Company organized or
incorporated under the laws of any jurisdiction within the United States of
America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment and public health (to the extent relating to
exposure to Hazardous Material), preservation or reclamation of natural
resources, including those relating to the management, release or threatened
release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary arising under any
Environmental Law and resulting from (a) violation of any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class or type of such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder, each as amended and modified from time
to time.
“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with any Borrower within the meaning of Section 4001(a)(14)
of ERISA and (b) any trade or business (whether or not incorporated) that,
together with any Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414(m) or (o) of
the Code.

--------------------------------------------------------------------------------

11
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30 day notice period is waived); (b) the existence
with respect to any Pension Plan of a non-exempt Prohibited Transaction; (c) any
failure by any Pension Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Pension Plan, whether or not waived; (d) the filing pursuant to Section
412 of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan, or the failure by any Borrower or any of their
ERISA Affiliates to make any required contribution to a Multiemployer Plan; (e)
the incurrence by any Borrower or any of their ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Pension  Plan;
(f) a determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(g) the receipt by any Borrower or any of their ERISA Affiliates from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan under
Section 4042 of ERISA; (h) the incurrence by any Borrower or any of their ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (i) the receipt by any Borrower or
any of their ERISA Affiliates of any notice from any plan administrator of any
Multiemployer Plan concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA); or (j) the imposition of liability on any
Borrower or any of their respective ERISA Affiliates pursuant to Section 4062(e)
of ERISA with respect to any Pension Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VIII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means (i) any Domestic Subsidiary acquired pursuant to a
Permitted Acquisition or Investment that is subject to Indebtedness permitted to
be assumed under Section 7.01(d) and any Domestic Subsidiary thereof acquired in
connection therewith that guarantees such Indebtedness, in each case to the
extent, and so long as, such Indebtedness prohibits such Domestic Subsidiary
from becoming a Guarantor, (ii) any Domestic Subsidiary that is prohibited by
any applicable law, rule or regulation, or by any contractual obligation
existing on the Second Restatement Effective Date or on the date any such
Domestic Subsidiary is acquired or organized (so long as, in respect of any such
contractual prohibition, such prohibition is not incurred in contemplation of
the Second Restatement Effective Date or such acquisition or organization, as
applicable), in each case from guaranteeing the Obligations (and for so long as
such restriction or any replacement or renewal thereof is in effect), or which
would require governmental (including regulatory) or applicable works council
consent, approval, license or authorization to provide a guarantee unless such
consent, approval, license or authorization has been received, or for which the
provision of a guarantee or grant of a Lien would result in adverse tax
consequences to the Company or one of its Subsidiaries (as reasonably determined
by the Company in consultation with the Administrative Agent), and (iii) each
Immaterial Subsidiary; provided that any such Domestic Subsidiary shall cease to
be an Excluded Subsidiary at such time as clauses (i), (ii) or (iii) above cease
to apply.

--------------------------------------------------------------------------------

12
“Excluded Swap Obligation” means with respect to any Loan Party, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income and franchise or
similar Taxes imposed by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or as a result of any other present or former connection with
such jurisdiction (other than any such connections arising solely from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents), (b) any branch profits Taxes imposed on any Lender by the
United States of America or any similar Tax imposed by a jurisdiction described
in clause (a), (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 2.21(b)), any United States
withholding Tax (i) that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding Tax pursuant to Section 2.19(a), or
(ii) that is attributable to the Foreign Lender’s failure to comply with Section
2.19(e), and (d) any Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
“Existing LC Disbursements” means “LC Disbursements” under and as defined in the
Existing Credit Agreement.
“Existing Lenders” means “Lenders” under and as defined in the Existing Credit
Agreement.
“Existing Letters of Credit” means each letter of credit currently outstanding
under the Existing Credit Agreement and listed on Schedule 7.01 hereto.
“Existing Revolving Credit Commitment” means “Revolving Credit Commitments”
under and as defined in the Existing Credit Agreement.

--------------------------------------------------------------------------------

13
“Existing Revolving Credit Lenders” means “Revolving Credit Lenders” under and
as defined in the Existing Credit Agreement.
“Existing Revolving Credit Loans” means “Revolving Credit Loans” under and as
defined in the Existing Credit Agreement.
“Existing Term Lenders” means “Term Lenders” under and as defined in the
Existing Credit Agreement.
“Existing Term Loans” means “Term Loans” under and as defined in the Existing
Credit Agreement.
 “FATCA” means Sections 1471 through 1474 of the Code, as of the Second
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any law,
regulation, rule, promulgation, or official agreement implementing an official
government agreement with respect to the foregoing.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the rate calculated by the New York Fed based on such day’s federal
funds transactions by depository institutions (as determined in such manner as
the New York Fed shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Fed as the federal
funds effective rate.
“First Restatement Effective Date” means December 23, 2016.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any suc-cessor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.


“Foreign Lender” means any Lender or Issuing Lender that is not a “United States
person” as defined by Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

--------------------------------------------------------------------------------

14
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit, bankers’ acceptance or letter of guaranty issued to support
such Indebtedness or obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.
“Guaranteed Obligations” means, collectively, the Borrower Guaranteed
Obligations, the Subsidiary Borrower Guaranteed Obligations and the Subsidiary
Guarantor Guaranteed Obligations.
“Guaranteed Parties” means, collectively, the Lenders, the Issuing Lenders, the
Administrative Agent, any other holder from time to time of any Guaranteed
Obligations and, in each case, their respective successors and assigns.
“Guarantors” means the Company and the Subsidiary Guarantors, in each case with
respect to its respective Guaranteed Obligations.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IBA” has the meaning set forth in Section 1.04.
“Immaterial Subsidiary” means, at any date of determination, each Domestic
Subsidiary of the Company that has been designated by the Company in writing to
the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a material subsidiary as provided below),
which, as of the Second Restatement Effective Date, are 18F Virginia, Inc.,
Goodsey.com, LLC and Plants.com, LLC; provided that (a) for purposes of this
Agreement, at no time shall (i) the total assets of all Immaterial Subsidiaries
at the last day of the most recent Reference Period equal or exceed 5.0% of the
total assets of the Company and its Subsidiaries at such date or (ii) the gross
revenues for such Reference Period of all Immaterial Subsidiaries equal or
exceed 5.0% of the consolidated gross revenues of the Company and its
Subsidiaries for such period, in each case determined in accordance with GAAP,
(b) the Company shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clause (a) above,
and (c) if the total assets or gross revenues of all Subsidiaries so designated
by the Company as “Immaterial Subsidiaries” (and not redesignated as “material
subsidiaries”) shall at any time exceed the limits set forth in clause (a)
above, then all such Subsidiaries shall be deemed to be material subsidiaries
unless and until the Company shall redesignate one or more Immaterial
Subsidiaries as material subsidiaries, in each case in a written notice to the
Administrative Agent, and, as a result thereof, the total assets and gross
revenues of all Subsidiaries still designated as “Immaterial Subsidiaries” do
not exceed such limits; and provided further that the Company may designate and
re-designate a Subsidiary as an Immaterial Subsidiary at any time, subject to
the terms set forth in this definition.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Increasing Revolving Credit Lender” has the meaning set forth in Section
2.11(c).

--------------------------------------------------------------------------------

15
“Incremental Term Loan” has the meaning set forth in Section 2. 11(d).
“Incremental Term Loan Effective Date” has the meaning set forth in Section 2.
11(d).
“Incremental Term Loan Lender” has the meaning set forth in Section 2. 11(d).
“Incremental Term Loan Maturity Date” means with respect to any Incremental Term
Loans to be made pursuant to any Incremental Term Loan Supplement, the maturity
date specified in such Incremental Term Loan Supplement, which date shall be a
date at least six months after the Term Loan Maturity Date.
“Incremental Term Loan Supplement” has the meaning set forth in Section 2.11(d).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) the liquidation value of all
preferred Capital Stock of such Person that is mandatorily redeemable on or
prior to the date that is six months after the Term Loan Maturity Date or, if
later, the latest Incremental Term Loan Maturity Date.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.10.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable thereto and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

--------------------------------------------------------------------------------

16
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months or
(if agreed to by all the Lenders of the applicable Class of Loans) twelve months
thereafter, as the applicable Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing, and the date of a Borrowing comprising Loans of
any Class that have been converted or continued shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Interpolated  Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available for Dollars
that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate
for the shortest period for which that LIBO Screen Rate is available for Dollars
that is longer than the Impacted Interest Period, in each case, as of
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Impacted Interest Period.  When determining the
Interpolated Rate for a period which is shorter than the shortest period for
which the LIBO Screen Rate is available, the LIBO Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight rate for Dollars determined
by the Administrative Agent from such service as the Administrative Agent may
select.
“Investment” means, by any Person, (a) the amount paid or committed to be paid,
or the value of property or services contributed or committed to be contributed,
by such Person for or in connection with the acquisition by such Person of any
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of any other Person and (b) the amount of any advance, loan or
extension of credit by such Person, to any other Person, or guaranty or other
similar obligation of such Person with respect to any Indebtedness of such other
Person (other than Indebtedness constituting trade payables in the ordinary
course of business), and (without duplication) any amount committed to be
advanced, loaned, or extended by such Person to any other Person, or any amount
the payment of which is committed to be assured by a guaranty or similar
obligation by such Person for the benefit of, such other Person.
“Issuing Lender” means each of JPMCB and Wells Fargo Bank, National Association,
each in its capacity as the issuer of Letters of Credit (including Existing
Letters of Credit) or Acceptances hereunder, and in each case its successors in
such capacity as provided in Section 2.08(k).  Each Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued or
Acceptances to be created by Affiliates of such Issuing Lender, in which case
the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued or Acceptances created by such Affiliate.
“Joint Bookrunners” means the Joint Bookrunners identified on the cover page of
this Agreement.
“Joint Lead Arrangers” means the Joint Lead Arrangers identified on the cover
page of this Agreement.
“JPMCB” means JPMorgan Chase Bank, N.A.
“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit or an Acceptance.

--------------------------------------------------------------------------------

17
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time plus the aggregate face amount of unmatured Acceptances
at such time.  The LC Exposure of any Revolving Credit Lender at any time shall
be its Revolving Percentage of the total LC Exposures at such time.
“Lenders” means the Persons listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument entered into pursuant to Section 2.11(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.
“Letter of Credit Documents” means, with respect to any Letter of Credit or any
Acceptance, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit or such Acceptance) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or such Acceptance or (b) any collateral
security for any of such obligations, each as the same may be modified and
supplemented and in effect from time to time.
“Letter of Credit Sublimit Amount” means $10,000,000 under the Working Capital
Sublimit; provided that the amount of Acceptances at any one time outstanding
shall not exceed $1,000,000 in the aggregate.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period,
a rate per annum equal to the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on either of
such Reuters pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided further that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to Dollars, then the LIBO Rate shall be the Interpolated Rate at
such time (provided that if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement).


                          “LIBO Screen Rate” has the meaning assigned to it in
the definition of “LIBO Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, any Subsidiary Borrower
Designation Letters, the Letter of Credit Documents, the promissory notes (if
any) executed and delivered pursuant to Section 2.12(e), the Security Documents
and any amendment, waiver, supplement or other modification to any of the
foregoing.

--------------------------------------------------------------------------------

18
“Loan Parties” means the Borrowers and the Guarantors.
“Loans” means the loans made by the Lenders to any or all the Borrowers pursuant
to this Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means an Acquisition consummated in the fiscal quarter
ending April 1, 2019 or in any fiscal quarter thereafter involving aggregate
consideration in excess of $25,000,000.
 “Material Adverse Effect” means a material adverse effect on (a) the business,
property, operation or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, or (b) the ability of the Loan Parties to perform
their respective obligations hereunder and under the other Loan Documents or (c)
the validity or enforceability of this Agreement or any other Loan Document or
the rights or remedies of the Administrative Agent and the Lenders hereunder or
thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Acceptances), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate outstanding principal amount exceeding $15,000,000.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Company or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Company or any Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.
“Material Real Property” has the meaning set forth in Section 6.11(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means each mortgage, deed of trust, security deed or like instrument
granting a Lien on any Mortgaged Property given by any of the Loan Parties, as
grantor, to the Administrative Agent, each such Mortgage to be in form and
substance reasonably satisfactory to the Administrative Agent.
“Mortgage Amendment” has the meaning set forth in Section 6.12(a).
“Mortgaged Properties” shall mean the real property listed on Schedule 1.01(b)
and any real property which may from time to time the subject of a Mortgage
pursuant to Section 6.11.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

--------------------------------------------------------------------------------

19
“Net Cash Proceeds”  means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness (including principal, premium or penalty, if any,
and interest, breakage costs or other amounts) secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith, (ii)
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (iii) the amount of any reserves established by the Company
and the Subsidiary Guarantors in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to the occurrence
of such event (as determined reasonably and in good faith by a Responsible
Officer) and (b) in connection with any incurrence of Indebtedness, the cash
proceeds received from such incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
“New York Fed” means the Federal Reserve Bank of New York.
“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent, the Lenders and/or
the Issuing Lenders arising under the Loan Documents (including all
reimbursement obligations in respect of Letters of Credit or Acceptances), in
each case whether fixed, contingent (including without limitation those
Obligations incurred as a Guarantor pursuant to Article III), now existing or
hereafter arising, created, assumed, incurred or acquired, and whether before or
after the occurrence of any Event of Default under clause (h) or (i) of Article
VIII and including any obligation or liability in respect of any breach of any
representation or warranty and all post-petition interest and funding losses,
whether or not allowed as a claim in any proceeding arising in connection with
such an event, (b) all obligations of any Loan Party owing to any Lender or any
Affiliate of any Lender, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extension and modifications thereof and substitutions therefor) in connection
with Banking Services and (c) all obligations of any Loan Party under or in
respect of Specified Swap Agreements (other than any Excluded Swap Obligations
arising under any Specified Swap Agreement).  The term ‘Obligations” shall
include Borrower Obligations, Subsidiary Borrower Obligations and Subsidiary
Guarantor Obligations.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under this Agreement or any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).

--------------------------------------------------------------------------------

20
“Participant” has the meaning set forth in Section 10.04(c).
“Participant Register” has the meaning set forth in Section 10.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Permitted Liens” means:
(a)  Liens imposed by law for taxes that are not yet due and payable or
delinquent or are being contested in compliance with Section 6.04;
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (including Liens arising under or by reason of the
Perishable Agricultural Commodities Act of 1930, as amended from time to time),
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
6.04;
(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations (other than any such obligation imposed pursuant to
Section 430(k) of the Code or 303(k) of ERISA), surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VIII;
(f)  easements, zoning restrictions, rights of way and other similar
encumbrances and charges on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Company or any Subsidiary;
(g)  leases of the properties of any Loan Party granted by such Loan Party to
third parties entered into in the ordinary course of business which do not
materially interfere with the business of the Company and its Subsidiaries; and
(h)  with respect to any Mortgaged Property, the matters listed as exceptions to
title on Schedule B of the Title Policy covering such Mortgaged Property and the
matters disclosed in any survey delivered to the Administrative Agent with
respect to such Mortgaged Property; provided that the term “Permitted Liens”
shall not include any Lien securing Indebtedness.

--------------------------------------------------------------------------------

21
“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon, plus amounts that would otherwise be
permitted under Section 7.01 (with such amounts being deemed utilization of the
applicable basket or exception under Section 7.01) plus other reasonable amounts
paid, and fees, expenses, commissions, tender premiums and underwriting
discounts, reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.01, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.01(d), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and, in the case of any amortizing
Indebtedness, has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is secured by a
Lien on the collateral under the Security Documents, the Lien securing such
Indebtedness as modified, refinanced, refunded, renewed or extended shall not be
senior in priority to the Lien on such collateral securing the Indebtedness
being modified, refinanced, refunded, renewed or extended unless otherwise
permitted under this Agreement, (d) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.01(d), at
the time thereof, no Event of Default shall have occurred and be continuing, and
(e) (i) to the extent such Indebtedness being so modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended (other than in the case of terms applying to periods after the then
latest maturity date of any Loans or Commitments hereunder or otherwise added
for the benefit of the Lenders hereunder); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five (5)
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees) and (iii) such modification, refinancing, refunding, renewal or
extension is incurred by a Person who is an obligor of the Indebtedness being so
modified, refinanced, refunded, renewed or extended.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

--------------------------------------------------------------------------------

22
 “Prohibited Transaction” has the meaning assigned to such term in Section 406
of ERISA and Section 4975(c) of the Code.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Dates” means the last Business Day of September, December, March and
June in each year, the first of which shall be the first such day after the
Second Restatement Effective Date.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Company or its Subsidiaries.
“Reference Period” means any period of four consecutive fiscal quarters of the
Company.
“Register” has the meaning set forth in Section 10.04(b)(iv).
“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans as a
result of the delivery of a Reinvestment Notice.
“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Company has delivered a Reinvestment Notice.
“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Company (directly or indirectly through a Subsidiary) intends and expects to use
(x) all or a specified portion of the Net Cash Proceeds of an Asset Sale to
acquire or repair other assets (other than current assets) useful in its
business or (y) all or a specified portion of the Net Cash Proceeds of Recovery
Event (i) to repair or acquire replacements of any current assets (including
prepaid assets) lost, damaged or destroyed in connection with such Recovery
Event and/or (ii) to acquire or repair other assets (other than current assets)
useful in its business.
“Reinvestment Prepayment Amount” means (a) with respect to any Asset Sale
constituting a Reinvestment Event, the Reinvestment Deferred Amount relating
thereto less any amount expended prior to the relevant Reinvestment Prepayment
Date to acquire or repair assets (other than current assets) useful in the
Company’s business and (b) with respect to any Recovery Event constituting a
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant Reinvestment Prepayment Date (i) to repair
or acquire replacements of any current assets (including prepaid assets) lost,
damaged or destroyed in connection with such Recovery Event and (ii) to acquire
or repair other assets (other than current assets) useful in the Company’s
business.
“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring 24 months after the receipt by the Company of
proceeds relating to such Reinvestment Event and (b) the date on which the
Company shall have determined not to, or shall have otherwise ceased to, acquire
or repair the applicable assets useful in the Company’s business with all or any
portion of the relevant Reinvestment Deferred Amount.

--------------------------------------------------------------------------------

23
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans and unused
Commitments at such time.  The “Required Lenders” of a particular Class of Loans
means Lenders having Revolving Credit Exposures, outstanding Term Loans,
outstanding Incremental Term Loans and/or unused Commitments of such Class, as
applicable, representing more than 50% of the total Revolving Credit Exposures,
outstanding Term Loans, outstanding Incremental Term Loans and/or unused
Commitments of such Class, as applicable, at such time.
“Required Ratio” has the meaning set forth in Section 7.11(a).
“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Company, but in any event, with respect to financial
matters, the chief financial officer of the Company.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Company
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock of the Company or any option, warrant or other right to
acquire any such Capital Stock of the Company.
“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.
“Revolving Credit Availability Period” means the period from and including the
Second Restatement Effective Date to but excluding the earlier of the Revolving
Credit Commitment Termination Date and the date of termination of the Revolving
Credit Commitments.
“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Acceptances hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.11 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.04.  The initial amount of each Lender’s Revolving Credit Commitment is set
forth on Schedule 1.01(a) under the caption “Revolving Credit Commitment”, or in
the Assignment and Acceptance or other instrument pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as applicable.  On the
Second Restatement Effective Date, the aggregate amount of the Revolving Credit
Commitments is $200,000,000.
“Revolving Credit Commitment Increase” has the meaning set forth in Section
2.11(c).
“Revolving Credit Commitment Increase Date” has the meaning set forth in Section
2.11(c).

--------------------------------------------------------------------------------

24
“Revolving Credit Commitment Termination Date” means May 31, 2024.
“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans and (b) the LC Exposure of such Lender at such time;
provided that at any time a Defaulting Lender exists, in the determination of
Revolving Credit Exposure of any Revolving Credit Lender for purposes of Section
2.04, the LC Exposure of such Revolving Credit Lender shall be adjusted to give
effect to any reallocation effected pursuant to Section 2.23(d).
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.
“Revolving Credit Loans” means the loans made by the Lenders to the Borrowers
pursuant to Section 2.04.
“Revolving Percentage” with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment; provided that for
purposes of Section 2.23 when a Defaulting Lender shall exist, “Revolving
Percentage” shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment.  With respect to the Revolving
Credit Lenders, if the Revolving Credit Commitments have terminated or expired,
the Revolving Percentages shall be determined on the basis of the percentage of
the total Revolving Credit Exposures represented by such Revolving Credit
Lender’s Revolving Credit Exposure, giving effect to any assignments and any
Lender’s status as a Defaulting Lender at the time of determination (including
any reallocation of LC Exposure pursuant to Section 2.23(d)).
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (as of the Second Restatement
Effective Date, the Crimea region of Ukraine, Cuba, Iran, North Korea and
Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned 50% or more by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

--------------------------------------------------------------------------------

25
“Second Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with Section
10.02).
“Secured Parties” has the meaning set forth in the Security Agreement.
“Security Agreement” means the Security Agreement, dated as of September 30,
2014 (as amended, supplemented, reaffirmed or otherwise modified from time to
time), among the Loan Parties and the Administrative Agent.
“Security Documents” means, collectively, the Security Agreement, the Mortgages
and each of the security agreements and other instruments and documents executed
and delivered pursuant thereto, each Subsidiary Joinder Agreement, any security
or similar agreement entered into pursuant to Section 6.11 in favor of the
Administrative Agent, and all Uniform Commercial Code financing statements
required by the terms of any such agreement to be filed with respect to the
security interests created pursuant thereto.
“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of the Company and the Subsidiary Borrowers, on a consolidated basis, will, as
of such date, exceed the amount of all “liabilities of the Company and the
Subsidiary Borrowers, on a consolidated basis, contingent or otherwise”, as of
such date, as such quoted terms are determined in accordance with applicable
federal and state laws governing determinations of the insolvency of debtors,
(b) the present fair saleable value of the assets of the Company and the
Subsidiary Borrowers, on a consolidated and going-concern basis, will, as of
such date, be greater than the amount that will be required to pay the liability
of the Company and the Subsidiary Borrowers, on a consolidated basis, on their
debts as such debts become absolute and mature in the ordinary course of
business, (c) the Company and the Subsidiary Borrowers, on a consolidated basis,
will not have, as of such date, an unreasonably small amount of capital with
which to conduct their business, and (d) the Company and the Subsidiary
Borrowers, on a consolidated basis, will be able to pay their debts as they
mature in the ordinary course of business.
“Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by any Loan
Party and any Person that is a Lender or an Affiliate of a Lender at the time
such Swap Agreement is entered into.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Company.

--------------------------------------------------------------------------------

26
“Subsidiary Borrower” means (a) each Domestic Subsidiary of the Company (if any)
that is listed under the caption “Subsidiary Borrowers” on the signature pages
hereof and (b) each other Domestic Subsidiary of the Company that shall become a
Subsidiary Borrower pursuant to Section 2.22, in each case so long as such
Subsidiary shall remain a Subsidiary Borrower hereunder.
“Subsidiary Borrower Designation Letter” means the Subsidiary Borrower
Designation Letter entered into by the Company and a wholly-owned Domestic
Subsidiary of the Company pursuant to Section 2.22, pursuant to which such
Subsidiary shall (subject to the terms and conditions of Section 2.22(b)) be
designated as a Subsidiary Borrower, substantially in the form of Exhibit D-1 or
any other form approved by the Administrative Agent.
“Subsidiary Borrower Guaranteed Obligations” has the meaning set forth in
Section 3.01.
“Subsidiary Borrower Obligations” means, with respect to any Subsidiary
Borrower, all of the Obligations of such Subsidiary Borrower.
“Subsidiary Guarantor Guaranteed Obligations” has the meaning set forth in
Section 3.01.
“Subsidiary Guarantor Obligations” means, with respect to any Subsidiary
Guarantor, all of the Obligations of such Subsidiary Guarantor.
“Subsidiary Guarantors” means (a) each Subsidiary of the Company that is listed
under the caption “Subsidiary Guarantors” on the signature pages hereof and (b)
each other Subsidiary of the Company that shall become a Subsidiary Guarantor
pursuant to Section 6.11, in each case for so long as such Subsidiary remains or
is required to remain a Subsidiary Guarantor.
“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement
substantially in the form of Exhibit C executed and delivered by a Domestic
Subsidiary that, pursuant to Section 6.11(a), is required to become a
“Subsidiary Guarantor” hereunder and a “Securing Party” under the Security
Agreement in favor of the Administrative Agent.
“Survey” has the meaning has the meaning set forth in Section 6.11(b).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any
Subsidiary shall be a Swap Agreement.
“Syndication Agent” means the Syndication Agent identified on the cover page of
this Agreement.

--------------------------------------------------------------------------------

27
“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges or withholdings (including backup
withholding) now or hereafter imposed, levied, collected or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Commitment” as to any Lender, the obligation of such Lender, if any, to
make Term Loans to the Company in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.01(a).  On the Second Restatement Effective Date, the aggregate
amount of the Term Commitments is $100,000,000.
“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.
“Term Loan” has the meaning set forth in Section 2.01(a).
“Term Loan Maturity Date” means May 31, 2024.
“Term Percentage” means, as to any Term Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the aggregate Term Commitments
(or, at any time after the Second Restatement Effective Date, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).
“Termination Letter” has the meaning set forth in Section 2.22(c).
“Title Company” has the meaning set forth in Section 6.11(b).
“Title Policy” has the meaning set forth in Section 6.11(b).
“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is a
party, the borrowing of Loans hereunder and the use of proceeds thereof, and the
issuance of Letters of Credit and creation of Acceptances hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
 “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Working Capital Exposure” means, with respect to any Revolving Credit Lender at
any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans the proceeds of which were designated (pursuant to the
applicable Borrowing Requests) to be used for working capital purposes and (b)
the LC Exposure of such Lender at such time.

--------------------------------------------------------------------------------

28


“Working Capital Sublimit” means a portion of the Revolving Credit Commitments
not to exceed $175,000,000 (subject to periodic reduction as provided in Section
2.05(e)), available for (i) drawing Revolving Credit Loans the proceeds of which
are to be used for working capital purposes and (ii) the issuance of Letters of
Credit.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law, rule or regulation herein shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 1.03  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the First Restatement Effective Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness under
Accounting Standards Codification 470-20 or 2015-03 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.  Notwithstanding any other provision of
this Agreement or the other Loan Documents to the contrary, (x) the
determination of whether a lease constitutes a capital lease (or a financing
lease) or an operating lease, and whether obligations arising under a lease are
required to be capitalized on the balance sheet of the lessee thereunder and/or
recognized as interest expense, shall be determined by reference to GAAP as in
effect on the First Restatement Effective Date.

--------------------------------------------------------------------------------

29
SECTION 1.04  Interest Rates; LIBOR Notification.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  In
the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.16(b) of this Agreement,
such Section 2.16(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Company, pursuant to Section
2.16, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.16(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
 ARTICLE II
 
 THE CREDITS


SECTION 2.01  Term Commitments.  Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan (a “Term Loan”) to the
Company in Dollars on the Second Restatement Effective Date in an amount equal
to the Term Commitment of such Term Lender. The Term Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Company and notified to
the Administrative Agent in accordance with Section 2.02 and Section 2.10.
SECTION 2.02  Procedure for Term Loan Borrowing.  The Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Second Restatement Effective Date) requesting that the
Term Lenders make the Term Loans on the Second Restatement Effective Date and
specifying the amount to be borrowed. The Term Loans made on the Second
Restatement Effective Date shall initially be Eurodollar Loans. Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof.  Not later than 12:00 Noon, New York City time, on the Second
Restatement Effective Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan  to be made by such Term Lender.  The
Administrative Agent shall credit the account of the Company on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.

--------------------------------------------------------------------------------

30
SECTION 2.03  Repayment of Term Loans.  The Company shall repay the Term Loans
in quarterly principal installments in the amounts and on the dates set forth
below, commencing September 29, 2019, with the balance payable on the Term Loan
Maturity Date. Each such payment shall be allocated to each Term Lender by the
Administrative Agent in an amount equal to such Lender’s Term Percentage
multiplied by the amounts to be paid set forth below.

Installment Dates
Principal Amount
  September 29, 2019
$
1,250,000   December 29, 2019   1,250,000   March 29, 2020   1,250,000   June
28, 2020   1,250,000   September 27, 2020   1,250,000   January 3, 2021  
1,250,000   March 28, 2021   1,250,000   June 27, 2021   1,250,000   October 3,
2021   2,500,000   January 2, 2022   2,500,000   April 3, 2022   2,500,000  
July 3, 2022   2,500,000   October 2, 2022   2,500,000   January 1, 2023  
2,500,000   April 2, 2023   2,500,000   July 2, 2023   2,500,000   October 1,
2023   2,500,000   December 31, 2023   2,500,000   March 31, 2024   2,500,000  
Term Loan Maturity Date   62,500,000  



SECTION 2.04  Revolving Credit Commitments.  Subject to the terms and conditions
set forth herein, each Revolving Credit Lender agrees to make Revolving Credit
Loans to any of the Borrowers from time to time during the Revolving Credit
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment, (ii) the total Working Capital Exposures of all the Revolving Credit
Lenders exceeding the Working Capital Sublimit or (iii) the total Revolving
Credit Exposures exceeding the total Revolving Credit Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Credit Loans.  On the Second
Restatement Effective Date, all Existing Revolving Credit Loans shall be deemed
to be repaid and such portion thereof that were ABR Loans shall be reborrowed as
ABR Loans by the applicable Borrower and such portion thereof that were
Eurodollar Loans shall be reborrowed as Eurodollar Loans by the applicable
Borrower (it being understood that for each tranche of Existing Revolving Credit
Loans that were Eurodollar Loans, (x) the initial Interest Period for the
relevant reborrowed Eurodollar Loans shall equal the remaining length of the
Interest Period for such tranche and (y) the Adjusted LIBO Rate for the relevant
reborrowed Eurodollar Loans during such initial Interest Period shall be the
Adjusted LIBO Rate for such tranche immediately prior to the Second Restatement
Effective Date) and Revolving Credit Lenders shall advance funds to the
Administrative Agent no later than 12:00 Noon, New York City time on the Second
Restatement Effective Date as shall be required to repay the Existing Revolving
Credit Loans and funded participations in Existing LC Disbursements of Existing
Revolving Credit Lenders such that each Revolving Credit Lender’s share of
outstanding Revolving Credit Loans on the Second Restatement Effective Date is
equal to its Revolving Percentage (after giving effect to the Second Restatement
Effective Date).

--------------------------------------------------------------------------------

31
SECTION 2.05  Loans and Borrowings.
(a)                Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing by any Borrower consisting of Loans of the same Class and Type made to
such Borrower by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)                Type of Loans.  Subject to Section 2.16, each Borrowing by
any Borrower shall be comprised entirely of ABR Loans or of Eurodollar Loans as
such Borrower may request in accordance herewith.  Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)                Minimum Amounts; Limitation on Number of Borrowings.  Each
Eurodollar Borrowing shall be in an aggregate amount of $3,000,000 or a larger
multiple of $500,000.  Each ABR Borrowing shall be in an aggregate amount equal
to $1,000,000 or a larger multiple of $100,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused amount of the
total Revolving Credit Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(f). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.
(d)                Limitations on Interest Periods.  Notwithstanding any other
provision of this Agreement, no Borrower shall be entitled to request (or to
elect to convert to or continue as a Eurodollar Borrowing) (i) any Revolving
Credit Eurodollar Borrowing if the Interest Period requested therefor would end
after the Revolving Credit Commitment Termination Date or (ii) any Eurodollar
Borrowing of an Incremental Term Loan if the Interest Period requested therefor
would end after the Incremental Term Loan Maturity Date for such Incremental
Term Loan.
(e)                Seasonal Reduction on Revolving Credit Commitments.  For the
period from January 1 through August 1 of each fiscal year of the Company, (i)
the total Revolving Credit Commitments shall be reduced to $100,000,000 and (ii)
the Working Capital Sublimit shall be reduced to $75,000,000; provided that,
solely for purposes of determining the unused Commitments in connection with the
definition of Required Lenders, the foregoing reduction shall be disregarded.
SECTION 2.06  Requests for Revolving Credit Borrowings.
(a)                Notice by the Borrowers.  To request a Revolving Credit
Borrowing, a Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (ii) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by such Borrower.

--------------------------------------------------------------------------------

32
(b)                Content of Borrowing Requests.  Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.05:
(i)     whether the requested Revolving Credit Borrowing is to be used for
working capital (thereby constituting a Borrowing under the Working Capital
Sublimit);
(ii)     the aggregate amount of the requested Revolving Credit Borrowing;
(iii)     the date of such Revolving Credit Borrowing, which shall be a Business
Day;
(iv)     whether such Revolving Credit Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;
(v)     in the case of a Eurodollar Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.05(d); and
(vi)     the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.09.
(c)                Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof, including
whether the applicable Borrower designated the proceeds to be used for working
capital purposes, and of the amount of such Lender’s Loan to be made as part of
the requested Revolving Credit Borrowing.
(d)                Failure to Elect.  If no election as to the Type of a
Revolving Credit Borrowing is specified, then the requested Revolving Credit
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, the requested Borrowing shall be
made instead as an ABR Borrowing.
SECTION 2.07   [Reserved].
SECTION 2.08  Letters of Credit and Acceptances.
(a)                General.  Subject to the terms and conditions set forth
herein, in addition to the Loans provided for in Section 2.04, any Borrower may
request an Issuing Lender to issue, at any time and from time to time during the
Revolving Credit Availability Period, Letters of Credit denominated in Dollars
and, to the extent so provided under the terms of any such Letter of Credit, to
accept drafts presented for acceptance by the beneficiary thereof in accordance
with its terms (each, an “Acceptance”) for such Borrower’s account in such form
as is acceptable to such Issuing Lender in its reasonable determination. 
Letters of Credit issued and Acceptances created hereunder shall constitute
utilization of the Commitments.  On the Second Restatement Effective Date, the
parties hereto agree that the Existing Letters of Credit shall be deemed to be
Letters of Credit pursuant to the terms and conditions, and entitled to the
benefits, of this Agreement and the other Loan Documents, without any further
action by the Borrowers or any other Person.

--------------------------------------------------------------------------------

33
(b)                Notice of Issuance, Amendment, Renewal or Extension.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit) or creation of an Acceptance, a
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Lender and the Administrative Agent) to such Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal, extension or creation) a notice requesting the issuance of a
Letter of Credit or creation of an Acceptance, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit or Acceptance is to expire (which shall comply with
paragraph (d) of this Section), the amount of such Letter of Credit or
Acceptance, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit or create such Acceptance.  If requested by an Issuing Lender, such
Borrower also shall submit a letter of credit application on such Issuing
Lender’s standard form in connection with any request for a Letter of Credit. 
The procedures (including as to the discounting of any Acceptance) related to
the creation of Acceptances under Letters of Credit shall be established by the
applicable Issuing Lender in their discretion.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit or acceptance application or
other agreement submitted by such Borrower to, or entered into by such Borrower
with, the applicable Issuing Lender relating to any Letter of Credit or any
Acceptance, the terms and conditions of this Agreement shall control.
(c)                Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended and an Acceptance shall be created only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit and
creation of each Acceptance the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal,
extension or creation (i) the total LC Exposures shall not exceed the Letter of
Credit Sublimit Amount, (ii) the total Working Capital Exposures of all the
Revolving Credit Lenders shall not exceed the Working Capital Sublimit and (iii)
the total Revolving Credit Exposures shall not exceed the total Revolving Credit
Commitments.
(d)                Expiration Date.  Each Letter of Credit and each Acceptance
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) or creation of such Acceptance and (ii) the date that is five
Business Days prior to the Revolving Credit Commitment Termination Date (unless,
in the case of this clause (ii), on or prior to such date, such Letter of Credit
is cash collateralized or backstopped in an amount and on terms reasonably
acceptable to the applicable Issuing Lender).
(e)                Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and the creation
of an Acceptance by an Issuing Lender, and without any further action on the
part of such Issuing Lender or the Revolving Credit Lenders, such Issuing Lender
hereby grants to each Revolving Credit Lender, and each Revolving Credit Lender
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit and such Acceptance equal to such Revolving Credit Lender’s Revolving
Percentage of the aggregate amount available to be drawn under such Letter of
Credit or payment made under such Acceptance.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit and Acceptances is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments.

--------------------------------------------------------------------------------

34
In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of each Issuing Lender, such Revolving Credit Lender’s
Revolving Percentage of each LC Disbursement made by such Issuing Lender
promptly upon the request of such Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the applicable
Borrower or at any time after any reimbursement payment is required to be
refunded to such Borrower for any reason.  Such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each such payment
shall be made in the same manner as provided in Section 2.09 with respect to
Revolving Credit Loans made by such Revolving Credit Lender (and Section 2.09
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Credit Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Lender the amounts so received by it from the Revolving
Credit Lenders.  Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to paragraph (f) of this Section, the
Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Revolving Credit Lenders and such Issuing Lender as their interests may appear. 
Any payment made by a Revolving Credit Lender pursuant to this paragraph to
reimburse any Issuing Lender for any LC Disbursement (other than the funding of
ABR Revolving Credit Loans as contemplated below) shall not constitute a Loan
and shall not relieve such Borrower of its obligation to reimburse such LC
Disbursement.
(f)                Reimbursement.  If any Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit or an Acceptance, the applicable
Borrower shall reimburse such Issuing Lender in respect of such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on (i) the Business Day that such
Borrower receives notice of such LC Disbursement, if such notice is received
prior to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time; provided that if such LC Disbursement is not less
than $100,000, such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.06 that such payment be
financed with an ABR Revolving Credit Borrowing in an equivalent amount and, to
the extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Credit Borrowing.
If a Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from such Borrower in respect thereof and such Revolving Credit
Lender’s Revolving Percentage thereof.

--------------------------------------------------------------------------------

35
(g)                Obligations Absolute.  Each Borrower’s obligations under this
Section 2.08 shall be absolute, unconditional and irrevocable under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such Borrower may have or have had against each Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  Each Borrower also
agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and each Borrower’s reimbursement obligations under Section
2.08(f) shall not be affected by, among other things, (a) any lack of validity
or enforceability of any Letter of Credit, any Acceptance or this Agreement, or
any term or provision therein, (b) any draft or other document presented under a
Letter of Credit or an Acceptance proving to be invalid, fraudulent or forged in
any respect or any statement therein being untrue or inaccurate in any respect,
(c) any dispute between or among any Borrower and any beneficiary of any Letter
of Credit or Acceptance or any other party to which such Letter of Credit or an
Acceptance may be transferred or any claims whatsoever of any Borrower against
any beneficiary of such Letter of Credit or such Acceptance or any such
transferee, (d) payment by any Issuing Lender under a Letter of Credit or an
Acceptance against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or such Acceptance, or (e) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, each
Borrower's obligations hereunder. Neither the Administrative Agent, the Lenders,
nor any Issuing Lender shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or
creation of any Acceptance or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or message or advice, however
transmitted, in connection with any Letter of Credit or any Acceptance
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Lender; provided that the foregoing shall not be
construed to excuse such Issuing Lender from liability to any Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by each Borrower
to the extent permitted by applicable law) suffered by each Borrower that are
caused by such Issuing Lender's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit or an
Acceptance comply with the terms thereof.  The parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of
any Issuing Lender (as finally determined by a court of competent jurisdiction),
any Issuing Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit or an Acceptance, any Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit or an Acceptance.
(h)                Disbursement Procedures.  Each Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit or an Acceptance. 
Each Issuing Lender shall promptly after such examination notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Lender and the Revolving Credit Lenders with respect to
any such LC Disbursement.
(i)                Interim Interest.  If any Issuing Lender shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Credit Loans; provided that if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, then Section
2.15(c) shall apply.  Interest accrued pursuant to this paragraph shall be for
account of the applicable Issuing Lender, except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to paragraph
(f) of this Section to reimburse such Issuing Lender shall be for account of
such Revolving Credit Lender to the extent of such payment.

--------------------------------------------------------------------------------

36
(j)                Mandatory Prepayment.  (A) In the event that (i) there is a
determination made by any regulatory body or instrumentality thereof (including,
without limitation, any Federal Reserve Bank or any bank examiner), or there is
a change in, or change in interpretation of, any applicable law, rule or
regulation, in either case which changes the treatment of Acceptances under
Section 13 of the Federal Reserve Act or any other regulation or rule of the
Board, and as a result any Lender is required to maintain, or determines as a
matter of prudent banking practice that it is appropriate for it to maintain,
additional reserves, or (ii) any restriction is imposed on any Lender
(including, without limitation, any change in acceptance limits imposed on any
Lender) which would prevent such Lender from creating or participating in
Acceptances or otherwise performing its obligations in respect of Acceptances,
then the Administrative Agent may, or upon the direction of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers in
accordance with Section 10.01, demand prepayment of all outstanding Acceptances
(if such prepayment is required), and the Issuing Lenders shall have no further
obligation to create Acceptances hereunder.  The Borrowers agree that it shall,
within ten Business Days of its receipt of a notice of mandatory prepayment of
Acceptances, prepay all Acceptances in accordance with the provisions of Section
2.08(j)(B) hereof.
(B) Any prepayment of any Acceptances made pursuant hereto shall be made to the
applicable Issuing Lender and shall be in an amount equal to the face amount of
such Acceptance minus a prepayment discount calculated by the accepting bank in
accordance with its customary practice for similar Acceptances and communicated
to the Borrowers.
(C) Except as otherwise provided herein, Acceptances may not be prepaid prior to
maturity.
(k)                Replacement of Issuing Lender.  Any Issuing Lender may resign
or be replaced at any time by written agreement among the Company, the
Administrative Agent, the resigned or replaced Issuing Lender and the successor
Issuing Lender thereto.  The Administrative Agent shall notify the Revolving
Credit Lenders of any such resignation or replacement of an Issuing Lender.  At
the time any such resignation or replacement shall become effective, the Company
shall pay all unpaid fees accrued for account of the resigned or replaced
Issuing Lender pursuant to Section 2.14(b).  From and after the effective date
of any such resignation or replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the resigned or replaced Issuing Lender
under this Agreement with respect to Letters of Credit to be issued or
Acceptances to be created thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require.  After the resignation or replacement of an Issuing
Lender hereunder, the resigned or replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued or
Acceptances created by it prior to such resignation or replacement, but shall
not be required to issue additional Letters of Credit or to create additional
Acceptances.
(l)                Cash Collateralization.  If any Event of Default shall occur
and be continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Revolving Credit Lenders (or, if the
maturity of the Revolving Credit Loans has been accelerated, Revolving Credit
Lenders representing greater than 50% of the total LC Exposures) demanding the
deposit of cash collateral pursuant to this paragraph, the Company shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to 105% of the
total LC Exposures as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Loan Party described in clause (h) or (i)
of Article VIII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Loan
Parties under this Agreement and the other Loan Documents.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Company’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the total LC Exposure at such time or, if the maturity of the
Revolving Credit Loans has been accelerated (but subject to the consent of
Revolving Credit Lenders representing greater than 50% of the total LC
Exposures), be applied to satisfy other obligations of the Loan Parties under
this Agreement and the other Loan Documents.  If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.

--------------------------------------------------------------------------------

37
SECTION 2.09  Funding of Borrowings.
(a)                Funding by Lenders.  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to an account of such Borrower designated by such Borrower in the
applicable Borrowing Request; provided that ABR Revolving Credit Borrowings made
to finance the reimbursement of an LC Disbursement as provided in Section
2.08(f) shall be remitted by the Administrative Agent to the applicable Issuing
Lender.
(b)                Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the New York Fed Bank Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of such Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.10  nterest Elections.
(a)                Elections by the Borrowers.  The Loans constituting each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
applicable Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurodollar Borrowing, may elect Interest Periods, all as
provided in this Section.  The applicable Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans of
the respective Class constituting such Borrowing, and the Loans of such Class
constituting each such portion shall be considered a separate Borrowing.

--------------------------------------------------------------------------------

38
(b)                Notice of Elections.  To make an election pursuant to this
Section, the applicable Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.06 if such Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by such Borrower.
(c)                Content of Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.05:
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.05(d).
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)                Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)                Failure to Elect; Events of Default.  If a Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Company, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.11  Termination, Reduction and Increase of the Commitments.
(a)                Scheduled Termination.  Unless previously terminated, the
Revolving Credit Commitments shall terminate on the Revolving Credit Commitment
Termination Date.

--------------------------------------------------------------------------------

39
(b)                Voluntary Termination or Reduction.  The Company may at any
time terminate, or from time to time reduce, the Revolving Credit Commitments;
provided that (i) each reduction of the Revolving Credit Commitment pursuant to
this Section shall be in an amount that is $1,000,000 or a larger multiple of
$1,000,000 and (ii) the Company shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.13, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments.  The Company shall notify
the Administrative Agent of any election to terminate or reduce the Revolving
Credit Commitments under this paragraph (b) at least one Business Day prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of such termination may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Revolving Credit Commitments
shall be permanent.
(c)                Increase of Revolving Credit Commitment.
(i)                Requests for Increase.  The Company may propose at any time
that the Revolving Credit Commitments hereunder be increased (each such proposed
increase being a “Revolving Credit Commitment Increase”) by having an existing
Revolving Credit Lender agree to increase its then existing Revolving Credit
Commitment (each an “Increasing Revolving Credit Lender”) and/or by adding as a
new Revolving Credit Lender hereunder any Person reasonably satisfactory to the
Administrative Agent that shall agree to provide a Revolving Credit Commitment
hereunder (each an “Assuming Revolving Credit Lender”), in each case, by notice
to the Administrative Agent specifying the amount of the relevant Revolving
Credit Commitment Increase, the Increasing Revolving Credit Lender(s) and/or
Assuming Revolving Credit Lenders providing for such Revolving Credit Commitment
Increase and the date on which such increase is to be effective (the “Revolving
Credit Commitment Increase Date”), which shall be a Business Day at least three
Business Days after delivery of such notice and 30 days prior to the Revolving
Credit Commitment Termination Date; provided that:
(A)     the minimum amount of each Revolving Credit Commitment Increase shall be
$5,000,000 or a larger multiple of $1,000,000;
(B)     the aggregate amount of all Revolving Credit Commitment Increases
hereunder, together with the aggregate amount of all Incremental Term Loans,
shall not exceed $75,000,000;
(C)     both at the time of any such request and upon the effectiveness of any
Revolving Credit Commitment Increases, no Default shall have occurred and be
continuing or would result from such proposed Revolving Credit Commitment
Increase;
(D)     the representations and warranties set forth in Article IV and in the
other Loan Documents shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) immediately prior
to, and after giving effect to, such Revolving Credit Commitment Increase as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);
(E)     on a pro forma basis after giving effect to the incurrence of additional
Revolving Loans to be borrowed on the Revolving Credit Commitment Increase Date
(and to any Acquisition consummated concurrently with such incurrence as if such
Acquisition had occurred on the first day of the most recent Reference Period
for which financial statements are available), the Company shall be in
compliance with the financial covenants set forth in Section 7.11 recomputed as
of the last day of the most recently ended fiscal quarter of the Company for
which financial statements are available; and

--------------------------------------------------------------------------------

40
(F)     any Revolving Credit Commitment Increase shall be on terms identical to
the existing Revolving Credit Commitments and in all respects shall become a
part of the existing Revolving Credit Commitments.
Each notice by the Company under this paragraph shall be deemed to constitute a
representation and warranty by the Company Parties as to the matters specified
in clauses (C) and (D) above. Notwithstanding anything herein to the contrary,
no Revolving Credit Lender shall have any obligation hereunder to become an
Increasing Revolving Credit Lender and any election to do so shall be in the
sole discretion of each Revolving Credit Lender.
(ii)                Effectiveness of Increase.  Each Revolving Credit Commitment
Increase (and the increase of the Revolving Credit Commitment of each Increasing
Revolving Credit Lender and/or the new Revolving Credit Commitment of each
Assuming Revolving Credit Lender, as applicable, resulting therefrom) shall
become effective as of the relevant Revolving Credit Commitment Increase Date
upon receipt by the Administrative Agent, on or prior to 9:00 a.m., New York
City time, on such Revolving Credit Commitment Increase Date, of (A) a
certificate of a duly authorized officer of the Company stating that the
conditions with respect to such Revolving Credit Commitment Increase under this
paragraph (c) have been satisfied, (B) an agreement, in form and substance
satisfactory to the Company and the Administrative Agent, pursuant to which,
effective as of such Revolving Credit Commitment Increase Date, as applicable,
the Revolving Credit Commitment of each such Increasing Revolving Credit Lender
shall be increased or each such Assuming Revolving Credit Lender shall undertake
a Revolving Credit Commitment, in each case duly executed by such Increasing
Revolving Credit Lender or Assuming Revolving Credit Lender, as the case may be,
and the Company and acknowledged by the Administrative Agent and (C) such
certificates or other documents from the Borrowers reasonably requested by the
Administrative Agent in connection with such Revolving Credit Commitment
Increase.  Upon the Administrative Agent’s receipt of a fully executed agreement
from each Increasing Revolving Credit Lender and/or Assuming Revolving Credit
Lender referred to in clause (B) above, together with the certificate and other
documents referred to in clauses (A) and (C) above, the Administrative Agent
shall record the information contained in each such agreement in the Register
and give prompt notice of the relevant Revolving Credit Commitment Increase to
the Company and the Lenders (including, if applicable, each Assuming Revolving
Credit Lender).  On each Revolving Credit Commitment Increase Date, the
Borrowers shall simultaneously (i) prepay in full the outstanding Revolving
Credit Loans (if any) held by the Revolving Credit Lenders immediately prior to
giving effect to the relevant Revolving Credit Commitment Increase, (ii) if any
Borrower shall have so requested in accordance with this Agreement, borrow new
Revolving Credit Loans from all Revolving Credit Lenders (including, if
applicable, any Assuming Revolving Credit Lender) such that, after giving effect
thereto, the Revolving Credit Loans are held ratably by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitments (after
giving effect to such Revolving Credit Commitment Increase) and (iii) pay to the
Revolving Credit Lenders the amounts, if any, payable under Section 2.18;
provided that notwithstanding the foregoing, at the election of the
Administrative Agent in its sole discretion, any Revolving Credit Loans
outstanding on such Revolving Credit Commitment Increase Date shall be
reallocated among the Revolving Credit Lenders (with Revolving Credit Lenders
making any required payments to each other) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised pro rata shares of
such Lenders arising from any nonratable increase in the Revolving Credit
Commitments under this Section 2.11(c). Upon each such Revolving Credit
Commitment Increase, the participation interests of the Revolving Credit Lenders
in the then outstanding Letters of Credit, and Acceptances shall automatically
be adjusted to reflect, and each Revolving Credit Lender (including, if
applicable, each Assuming Revolving Credit Lender) shall have a participation in
each such Letter of Credit and Acceptance equal to, the Revolving Credit
Lenders’ respective Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit or such Acceptance, as applicable, after
giving effect to such increase.

--------------------------------------------------------------------------------

41
(d)                Incremental Term Loans.
(i)                Requests for Incremental Term Loans.  The Company and any one
or more Lenders or other lenders arranged by the Company and reasonably
acceptable to the Administrative Agent (an “Incremental Term Loan Lender”) may
from time to time agree that such Incremental Term Loan Lenders shall make one
or more tranches of term loans available to the Company (each an “Incremental
Term Loan”). Any such Incremental Term Loan shall be made available (the date
such Incremental Term Loan is made available, an “Incremental Term Loan
Effective Date”) to the Company on terms and pursuant to a supplement to this
Agreement in form and substance substantially consistent with the terms related
to the Term Loans in this Agreement, or otherwise reasonably satisfactory to the
Administration Agent and the Company (an “Incremental Term Loan Supplement”)
executed and delivered by the Company, the applicable Incremental Term Loan
Lenders and the Administrative Agent (which Incremental Term Loan Supplement may
include such amendments to this Agreement as shall be required in the reasonable
judgment of the Administrative Agent to effect the intent of this Section);
provided that:


(A)     the minimum amount of each Incremental Term Loan shall be $5,000,000 or
a larger multiple of $1,000,000;
(B)     the aggregate amount of all Incremental Term Loans hereunder, together
with the aggregate amount of Revolving Credit Commitment Increases made under
Section 2.11(c), shall not exceed $75,000,000;
(C)     both at the time of any such request and upon the effectiveness of any
Incremental Term Loans, no Default shall have occurred and be continuing or
would result from such proposed Incremental Term Loan;
(D)     the representations and warranties set forth in Article IV and in the
other Loan Documents shall be true and correct in all material respects
immediately prior to, and after giving effect to, such Incremental Term Loan on
and as of the Incremental Term Loan Effective Date as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);
(E)     on a pro forma basis after giving effect to the incurrence of any such
Incremental Term Loans (and to any Acquisition consummated concurrently with
such incurrence as if such Acquisition had occurred on the first day of the most
recent Reference Period for which financial statements are available), the
Company shall be in compliance with the financial covenants set forth in Section
7.11 recomputed as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements are available;
(F)     Incremental Term Loans may, among other things, be subject to the
mandatory prepayment obligations set forth in Section 2.13(c); and

--------------------------------------------------------------------------------

42
(G)     the interest rates, maturity and amortization schedules applicable to
any Incremental Term Loan shall be determined by the Company, the Administrative
Agent the Incremental Term Loan Lenders thereunder; provided that (i) the
Incremental Term Loans shall not mature earlier than the date that is six months
after the Term Loan Maturity Date and (ii) in the event that the Applicable Rate
for any Incremental Term Loan exceeds the Applicable Rate for the Term Loans by
more than 50 basis points, then the Applicable Rate for the Term Loans shall be
increased to be the same as the Applicable Rate for such Incremental Term Loan
minus 50 basis points; provided, further, that in determining the Applicable
Rates applicable to the Term Loans and the Incremental Term Loans, (x) original
issue discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Company to the Lenders of the Term Loans or the
Incremental Term Loans in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity) and (y) if the LIBOR or ABR “floor” for the Incremental Term Loans is
greater than the LIBOR or ABR “floor,” respectively, for the Term Loans, the
difference between such floor for the Incremental Term Loans and the Term Loans
shall be equated to an increase in the Applicable Rate for purposes of this
clause (G).
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Incremental Term Loan Lender and any election
to do so shall be in the sole discretion of each Lender.
(ii)                Effectiveness of Increase.  On each Incremental Term Loan
Effective Date, the Company shall deliver to the Administrative Agent (A) a
certificate of a duly authorized officer of the Company stating that the
conditions with respect to such Incremental Term Loan under this paragraph (d)
have been satisfied, (B) an executed Incremental Term Loan Supplement and (C)
such certificates or other documents from the Company reasonably requested by
the Administrative Agent in connection with such Incremental Term Loan.  Upon
the Administrative Agent’s receipt of a fully executed Incremental Term Loan
Supplement, together with the certificate and other documents referred to in
clauses (A) and (C) above, the Administrative Agent shall record the information
contained in each such agreement in the Register and give prompt notice of the
relevant Incremental Term Loan to the Company and the Lenders.
SECTION 2.12  Repayment of Revolving Credit Loans; Evidence of Debt.
(a)                Repayment.  Each Borrower hereby unconditionally promises to
pay to the Administrative Agent for account of each Revolving Credit Lender the
full outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans made to such Borrower, and each such Revolving Credit Loan shall
mature, on the Revolving Credit Commitment Termination Date.
(b)                Maintenance of Records by Lenders.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.
(c)                Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.
(d)                Effect of Entries.  The entries made in the accounts
maintained pursuant to paragraph (c) or (d) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the applicable Borrower to repay the Loans made to it in accordance with the
terms of this Agreement.

--------------------------------------------------------------------------------

43
(e)                Promissory Notes.  Any Lender may request that Loans made by
it to any Borrower be evidenced by a promissory note of such Borrower.  In such
event, such Borrower, at its own expense, shall prepare, execute and deliver to
such Lender a promissory note(s) payable to such Lender or its registered
assigns and substantially in the form of Exhibit B-1or B-2, as appropriate, and
such note(s) shall be evidence of such Loans (and all amounts payable in respect
thereof).  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.04) be represented by one or more promissory notes in such form payable to
the order of such Lender or its registered assigns.
SECTION 2.13  Prepayment of Loans.
(a)                Optional Prepayments.  The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of paragraph (d) of this Section.
(b)                Clean-Down. For at least 30 consecutive days during each
fiscal year and for at least ten consecutive days during the period commencing
on December 1 through and including January 31 of each fiscal year, no Revolving
Credit Loan borrowed under the Working Capital Sublimit shall be outstanding.
(c)                Mandatory Prepayments.
(i)     If any Indebtedness shall be incurred by the Company or any of its
Subsidiaries (excluding any Indebtedness incurred in accordance with Section
7.01), an amount equal to 100% of the Net Cash Proceeds thereof shall be applied
within five Business Days of the receipt of such Net Cash Proceeds toward the
prepayment of the Term Loans as set forth in Section 2.13(c)(iii).
(ii)     If the Company or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof within five Business Days of the
receipt of such Net Cash Proceeds, an amount equal to 100% of such Net Cash
Proceeds shall be applied within ten Business Day following receipt thereof
toward the prepayment of the Term Loans; provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans.  For the avoidance of
doubt, the parties hereto acknowledge and agree that the Net Cash Proceeds from
the Company’s sale of Fannie May Confections Brands, Inc. (including its
subsidiaries, Fannie May Confections, Inc. and Harry London Candies, Inc.),
which would otherwise have been required to be applied to make a prepayment of
the Existing Term Loans under the Existing Credit Agreement unless reinvested as
provided therein, shall not be required to be applied to prepay the Term Loans
and such Net Cash Proceeds shall be deemed to have been reinvested in accordance
with the provisions hereof.
(iii)     Amounts to be applied in connection with prepayments shall be applied
to the prepayment of the Term Loans in accordance with Section 2.20. The
application of any prepayment pursuant to this Section 2.13(c) shall be made,
first, to ABR Loans and, second, to Eurodollar Loans.  Each prepayment of the
Loans under this Section 2.13(c) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid. Each prepayment of the Term Loans
in accordance with this Section 2.13(c) shall be applied to installments thereof
in the inverse order of maturity.

--------------------------------------------------------------------------------

44
(d)                Notices, Etc.  The applicable Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Credit
Commitments as contemplated by Section 2.11, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.11.  Promptly following receipt of any such notice relating to a Borrowing of
any Class, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.05, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Borrowing of any Class shall be
applied ratably to the Loans of such Class included in such Borrowing and
(unless the Company shall otherwise direct) shall be made, first, to ABR Loans
and, second, to Eurodollar Loans.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.15.
SECTION 2.14  Fees.
(a)                Commitment Fee.  The Company agrees to pay to the
Administrative Agent for account of each Revolving Credit Lender a commitment
fee, which shall accrue at the Applicable Rate on the average daily unused
amount of such Lender’s Revolving Credit Commitment during the period from and
including the Second Restatement Effective Date to but excluding the earlier of
the date the Revolving Credit Commitments terminate and the Revolving Credit
Commitment Termination Date.  Accrued commitment fees shall be payable on each
Quarterly Date and on the earlier of the date the Revolving Credit Commitments
terminate and the Revolving Credit Commitment Termination Date, commencing on
the first such date to occur after the Second Restatement Effective Date.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, the
Revolving Credit Commitment of a Revolving Credit Lender shall be deemed to be
used to the extent of the outstanding Revolving Credit Loans and LC Exposure of
such Revolving Credit Lender.
(b)                Letter of Credit Fees.  The Company agrees to pay (i) to the
Administrative Agent for account of each Revolving Credit Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate on Eurodollar
Revolving Credit Loans on the average daily amount of such Revolving Credit
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Second Restatement
Effective Date to but excluding the later of the date the Revolving Credit
Commitments terminate and the date on which there ceases to be any LC Exposure,
and (ii) to the applicable Issuing Lender a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the total LC
Exposures in respect of Letters of Credit issued by such Issuing Lender
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Second Restatement Effective Date to
but excluding the later of the date the Revolving Credit Commitments terminate
and the date on which there ceases to be any LC Exposure in respect of Letters
of Credit issued by such Issuing Lender, as well as such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of each of March,
June, September and December shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Second Restatement Effective Date; provided that all such fees shall be payable
on the date on which the Revolving Credit Commitments terminate and any such
fees accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand.  Any other fees payable to the Issuing Lenders
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

--------------------------------------------------------------------------------

45
(c)                Administrative Agent Fees.  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
(d)                Acceptance Fees. The Company agrees to pay to the applicable
Issuing Lender a fee (the “Acceptance Fee”) in advance, at a rate per annum
equal to the Applicable Rate, on the date of creation of each Acceptance.  All
Acceptance Fees shall be calculated on the face amount of the Acceptance issued
and computed on the basis of the actual number of days in the term thereof and a
year of 365 days.  The Acceptance Fee shall be in addition to any other fees
payable to each Issuing Lender in connection with the creation, issuance or
discounting of such Acceptance.  The discount rate for Acceptance Fees shall be
calculated under terms customary to the practice of the applicable Issuing
Lender and shall be based upon a year of 365 days and the term of such
Acceptance.
(e)                Payment of Fees.  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the applicable Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.
SECTION 2.15  Interest.
(a)                ABR Loans.  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)                Eurodollar Loans.  The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.
(c)                Default Interest.  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)                Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of the Revolving Credit Loans, upon termination of the Revolving Credit
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR  Revolving Credit Loan
prior to the end of the Revolving Credit Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

--------------------------------------------------------------------------------

46
(e)                Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.16  Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(i)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the Adjusted LIBO Rate, as applicable,
for such Interest Period; or
(ii)            the Administrative Agent is advised by the Required Lenders that
the LIBO Rate or the Adjusted LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any Borrowing to,
or the continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing (unless prepaid) shall be continued as, or
converted (on the last day of the then-current Interest Period) to, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.
(b)  If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Company shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 10.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date a copy of such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.16(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and such Borrowing (unless prepaid)
shall be continued as, or converted (on the last day of the then-current
Interest Period) to, an ABR Borrowing and (y) if any Borrowing Request requests
a Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

--------------------------------------------------------------------------------

47
SECTION 2.17   Increased Costs.
(a)                Increased Costs Generally.  If any Change in Law shall:
(i)     subject any Lender or the Issuing Lender to any Taxes (other than (A)
Indemnified Taxes indemnifiable under Section 2.19 and (B) Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;
(ii)     impose, modify or deem applicable any reserve, special deposit,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Lender; or
(iii)     impose on any Lender or any Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or any Acceptance or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Lender of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing, maintaining or
creating any Letter of Credit or any Acceptance or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Lender hereunder
(whether of principal, interest or otherwise), then the applicable Borrower will
pay to such Lender or such Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Lender, as the
case may be, for such additional costs incurred or reduction suffered.
(b)                Capital Adequacy, Liquidity Requirements.  If any Lender or
any Issuing Lender determines that any Change in Law regarding capital adequacy
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Lender’s capital or on the capital of
such Lender’s or such Issuing Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
or Acceptances held by, such Lender, or the Letters of Credit issued or
Acceptances created by such Issuing Lender, to a level below that which such
Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company for any such reduction suffered.

--------------------------------------------------------------------------------

48
(c)                Requests, Rules, Guidelines, etc . Notwithstanding anything
herein to the contrary, (i) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted, issued
or implemented.


(d)                Certificates from Lenders.  A certificate of a Lender or an
Issuing Lender setting forth the amount or amounts, necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
applicable Borrower and the Company and shall be conclusive absent manifest
error.  The applicable Borrower shall pay such Lender or such Issuing Lender, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(e)                Delay in Requests.  Failure or delay on the part of any
Lender or any Issuing Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or such Issuing Lender, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Lender’s intention to claim compensation therefor;
provided further that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.18  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.22, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss (other than any loss of anticipated profits), cost and expense attributable
to such event.  In the case of a Eurodollar Loan, such loss (other than any loss
of anticipated profits), cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error.  The Company shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

--------------------------------------------------------------------------------

49
SECTION 2.19  Taxes.
(a)                Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if  any Indemnified Taxes or
Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent, any Lender or Issuing Lender, as determined in good faith
by the Company or the Administrative Agent, as applicable (the “Applicable
Withholding Agent”), then (i) the sum payable by the applicable Loan Party to
the Administrative Agent, Lender or Issuing Lender (as the case may be) shall be
increased as necessary so that after all required deductions (including
deductions applicable to additional sums payable under this Section) have been
made by the Applicable Withholding Agent, the Administrative Agent, Lender or
Issuing Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Applicable Withholding
Agent shall make such deduction and (iii) such amounts shall be paid by the
Applicable Withholding Agent to the relevant Governmental Authority in
accordance with applicable law.
(b)                Payment of Other Taxes by the Borrowers.  In addition, each
Loan Party shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
(c)                Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify the Administrative Agent, each Lender and each
Issuing Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of such Loan Party hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to a Borrower by a Lender (with a copy to
the Administrative Agent) or an Issuing Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Lender, shall be
conclusive absent manifest error.
(d)                Evidence of Payments.  As soon as practicable after any
payment of Taxes, imposed with respect to a payment under any Loan Document, by
a Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)                Tax Forms.  Any Lender or Issuing Lender that is entitled to
an exemption from or reduction of any applicable withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
applicable Borrower (with a copy to the Administrative Agent), at the time or
times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or as
reasonably requested by the applicable Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender or Issuing Lender, if requested by the
applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender or Issuing Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the U.S. federal withholding tax, the
completion, execution and submission of such forms shall not be required if in
the Foreign Lender’s reasonable judgment such completion, execution or
submission would subject such Foreign Lender to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Foreign Lender.

--------------------------------------------------------------------------------

50
Without limiting the generality of the foregoing, in the event that any Borrower
is a United States person under Section 7701(a)(30) of the Code, any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, and after the occurrence of a change in
the Lender’s circumstances which require a change in the most recent form or
certification previously delivered by it (and from time to time thereafter upon
the request of such Borrower or the Administrative Agent), whichever of the
following is applicable:
(i)     duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,
(ii)     duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit E to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) such Foreign Lender is not a “10 percent shareholder” of the Company within
the meaning of Section 881(c)(3)(B) of the Code, (C) such Foreign Lender is not
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (D) no payments in connection with any Loan Document are effectively
connected with the United States trade or business conducted by such Lender (a
“U.S. Tax Compliance Certificate”) and (y) duly completed copies of  Internal
Revenue Service Form W-8BEN or Form W-8BEN-E,
(iv)     to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such beneficial owner, or
(v)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit a Borrower or the Administrative Agent to determine the
withholding or deduction required to be made, if any.


Each Lender and Issuing Lender agrees that if any form or certification it
previously delivered by it expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
applicable Borrower and the Administrative Agent in writing of its legal
inability to do so.

--------------------------------------------------------------------------------

51
Any Lender or Issuing Lender that is a United States person under Section
7701(a)(30) of the Code, to the extent it may lawfully do so, shall deliver to
the Company and the Administrative Agent on or prior to the date on which such
Lender or Issuing Lender becomes a Lender or Issuing Lender, as applicable,
under this Agreement, on or prior to the date on which any such form or
certification expires or becomes obsolete, and after the occurrence of a change
in the Lender or Issuing Lender’s circumstances which require a change in the
most recent form or certification previously delivered by it (and from time to
time thereafter upon the request of the Company or the Administrative Agent),
duly completed copies of Internal Revenue Service Form W-9 (or any successor
form) certifying that such Lender or Issuing Lender is entitled to an exemption
from U.S. backup withholding tax.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1471(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
Second Restatement Effective Date.
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.19(e).
(f)                Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for (i) the full amount of any Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.4(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent and reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (f).
(g)                Refunds.  If the Administrative Agent, a Lender or an Issuing
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to such Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender or such Issuing Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of the
Administrative Agent or such Lender or such Issuing Lender, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender or such Issuing Lender in the event the Administrative Agent or such
Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Company, any of its Subsidiaries or any other Person.

--------------------------------------------------------------------------------

52
(h)                Survival.  The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
SECTION 2.20  Payments Generally; Pro Rata Treatment; Sharing of Set offs.
(a)                Payments by the Borrowers.  Each Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under Section
2.17, 2.18 or 2.19, or otherwise) or under any other Loan Document (except as
otherwise expressly provided therein) prior to 12:00 noon, New York City time,
on the date when due, in immediately available funds, without set off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at an account maintained
with the Administrative Agent as notified to the Company and the Lenders, except
as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Lenders as expressly provided herein
and except that payments pursuant to Sections 2.17, 2.18, 2.19 and 10.03, which
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder and under any other Loan
Document shall be made in Dollars.
(b)                Application of Insufficient Payments.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
(c)                Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing of a particular Class shall be made from the
applicable Lenders, pro rata according to the amounts of the respective
Commitments of such Class and shall be allocated pro rata among the applicable
Lenders according to the amounts of their respective Commitments of such Class
(in the case of the making of Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans), (ii) each payment of commitment fees under Section 2.14
shall be made for account of the Revolving Credit Lenders, and each termination
or reduction of the amount of the Revolving Credit Commitments under Section
2.11 shall be applied to the Revolving Credit Commitments, pro rata according to
the respective Revolving Credit Commitments of the Revolving Credit Lenders;
(iii) each payment or prepayment of principal of Loans of any Class by any
Borrower shall be made for account of the applicable Lenders pro rata according
to the respective unpaid principal amounts of the Loans of such Class held by
such Lenders; and (iv) each payment of interest on Loans of any Class by any
Borrower shall be made for account of the applicable Lenders pro rata according
to the amounts of interest on such Loans of such Class then due and payable to
such Lenders. Amounts prepaid on account of the Term Loans may not be
reborrowed.

--------------------------------------------------------------------------------

53
(d)                Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements, as applicable, and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements, as applicable, of other applicable Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the applicable Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements, as applicable; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(e)                Presumptions of Payment.  Unless the Administrative Agent
shall have received notice from any Borrower prior to the date on which any
payment is due to the Administrative Agent for account of the Lenders or the
Issuing Lenders hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lenders, as the case may be, the amount
due.  In such event, if such Borrower has not in fact made such payment, then
each of the applicable Lenders or the applicable Issuing Lender, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the New York Fed Bank Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(f)                Certain Deductions by the Administrative Agent.  If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.08(e), 2.09(b) or 2.20(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
SECTION 2.21  Mitigation Obligations; Replacement of Lenders.
(a)                Designation of a Different Lending Office.  If any Lender
requests compensation under Section 2.17, or if a Borrower is required to pay
any additional amount pursuant to Section 2.19, then such Lender shall, if
requested by the Company, use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.17 or 2.19,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. 
Nothing in this Section shall affect or postpone any of the obligations of the
Borrowers or the rights of any Lender pursuant to Section 2.17 or 2.19.

--------------------------------------------------------------------------------

54
(b)                Replacement of Lenders.  If any Lender requests compensation
under Section 2.17, if a Borrower is required to pay any additional amount
pursuant to Section 2.19, if any Lender defaults in its obligation to fund Loans
hereunder or if any Lender does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained), then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender or any Lender that becomes a Defaulting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent and (if a Revolving Credit Commitment is being assigned) each Issuing
Lender, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts), (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.17 or
payments required to be made pursuant to Section 2.19, such assignment will
result in a reduction in such compensation or payments and (iv) until such time
as such assignment shall be consummated, the Borrowers shall pay all additional
amounts (if any) required pursuant to Section 2.17 or 2.19.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.  Each party
hereto agrees that (i) any assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee, and (ii) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender; provided that any such documents shall be without recourse to or
warranty by the parties thereto.
SECTION 2.22  Designation of Subsidiary Borrowers.
(a)                Designation.  Subject to the terms and conditions of this
Section (including paragraph (b) of this Section), the Company may, at any time
or from time to time upon not less than five Business Days’ notice to the
Administrative Agent (or such other period which is acceptable to the
Administrative Agent), request that a wholly-owned Domestic Subsidiary specified
in such notice become a party to this Agreement as a Subsidiary Borrower;
provided that each such designation shall be subject to the prior approval of
the Administrative Agent (which approval in each case shall not be unreasonably
withheld).  The Administrative Agent shall upon receipt of such notice from the
Company promptly notify each Revolving Credit Lender and the Issuing Lenders of
the Company’s designation.  Upon such approval and the satisfaction of the
conditions specified in paragraph (b) of this Section, the Administrative Agent
shall accept the relevant Subsidiary Borrower Designation Letter whereupon the
applicable Subsidiary shall become a party to this Agreement as a Subsidiary
Borrower and entitled to borrow Revolving Credit Loans and to have Letters of
Credit issued and Acceptances created for its own account hereunder.

--------------------------------------------------------------------------------

55
(b)                Conditions Precedent to Effectiveness of Designation.  The
effectiveness of a designation by the Company of any Subsidiary as a Borrower
hereunder shall be subject to the following conditions precedent: (i) receipt by
the Administrative Agent of each of the following documents (each of which shall
be in satisfactory to the Administrative Agent in form and substance) (x) a
Subsidiary Borrower Designation Letter, duly completed and executed by the
Company and the applicable Subsidiary, delivered to the Administrative Agent at
least five Business Days before the date on which such Subsidiary is proposed to
become a Borrower; and (y) such opinions, documents and certificates as the
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors authorizing such Subsidiary becoming a Borrower hereunder, and of all
documents evidencing all other necessary corporate or other action required with
respect to such Subsidiary becoming party to this Agreement) that are consistent
with conditions for the Loan Parties set forth in Section 5.01; and (ii) receipt
by the Administrative Agent, each Revolving Credit Lender and each Issuing
Lender of all documentation and other information with respect to the applicable
Subsidiary that is reasonably requested by the Administrative Agent, such
Revolving Credit Lender or such Issuing Lender, as applicable, and that the
Administrative Agent, such Revolving Credit Lender or such Issuing Lender, as
applicable, reasonably determines is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Beneficial Ownership Regulation.
(c)                Termination of Subsidiary Borrower.  The Company may, at any
time at which no Revolving Credit Loans or any other amounts hereunder or under
any other Loan Documents shall be outstanding to, nor any Letters of Credit or
any Acceptances shall be outstanding for the account of, any Subsidiary
Borrower, terminate such Subsidiary Borrower as a Borrower hereunder by
delivering an executed notice thereof (each a “Termination Letter”),
substantially in the form of Exhibit D-2, to the Administrative Agent; provided
that if the Company notifies the Administrative Agent that a Subsidiary Borrower
ceases to be a Subsidiary of the Company in a transaction not prohibited by this
Agreement, a Termination Letter is deemed delivered by the Company and received
by the Administrative Agent effective as of the date that such Subsidiary
Borrower ceases to be a Subsidiary of the Company.  Any Termination Letter or
notice, as applicable, furnished hereunder shall be effective upon receipt
thereof by the Administrative Agent (which shall promptly following receipt of
such Termination Letter or notice, as applicable, so notify the Revolving Credit
Lenders and the Issuing Lenders), whereupon all commitments of the Revolving
Credit Lenders to make Revolving Credit Loans to, and all obligations of the
Issuing Lenders to issue Letters of Credit or create Acceptances for the account
of, such Subsidiary Borrower and all of rights of such Subsidiary Borrower
hereunder shall terminate and such Subsidiary Borrower shall cease to be a
Borrower hereunder.  Notwithstanding the foregoing, the delivery (or deemed
delivery) of a Termination Letter with respect to any Subsidiary Borrower shall
not terminate (i) any obligation of such Subsidiary Borrower that remains unpaid
at the time of such delivery (or deemed delivery) or (ii) the obligations of the
Company under Article III with respect to any such unpaid obligations. The
parties hereto acknowledge Fannie May Confections, Inc. and Harry London
Candies, Inc. are terminated as Subsidiary Borrowers hereunder and that a
Termination Letter in accordance with this Section 2.22(c) is deemed delivered
by the Company and received by the Administrative Agent effective as of the date
that each of Fannie May Confections, Inc. and Harry London Candies, Inc. ceased
to be a Subsidiary of the Company in accordance with the terms of this
Agreement.

--------------------------------------------------------------------------------

56
SECTION 2.23  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)                fees set forth in Section 2.14(a) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender;
(b)                to the extent permitted by applicable law, (i) any voluntary
prepayment of Revolving Credit Loans shall, if the Company so directs at the
time of making such voluntary prepayment, be applied to the Revolving Credit
Loans of other Lenders as if such Defaulting Lender had no Revolving Credit
Loans outstanding and the Revolving Credit Exposure of such Defaulting Lender
were zero, and (ii) any mandatory prepayment of the Revolving Credit Loans
shall, if the Company so directs at the time of making such mandatory
prepayment, be applied to the Revolving Credit Loans of other Lenders, but not
to the Revolving Credit Loans of such Defaulting Lender, it being understood and
agreed that the Company shall be entitled to retain any portion of any mandatory
prepayment of the Revolving Credit Loans that is not paid to such Defaulting
Lender solely as a result of the operation of the provisions of this clause (b);
(c)                the Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.02), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;
(d)                if any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:
(a)     if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(i)     all or any part of such LC Exposure shall be reallocated among the
Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Percentages but, in any case, only to the extent (x) the sum of the
Revolving Credit Exposures of all Lenders that are not Defaulting Lenders plus
such Defaulting Lender’s LC Exposure does not exceed the total of the
Commitments of all Lenders that are not Defaulting Lenders and (z) the
conditions set forth in Section 5.02 are satisfied at such time; and
(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.08(l) for so
long as such LC Exposure is outstanding;
(iii)     if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this paragraph (d), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.14(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this paragraph (d), then the fees payable to the Lenders pursuant to
Section 2.14(a) and Section 2.14(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; or

--------------------------------------------------------------------------------

57
(v)     if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this paragraph (d), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and fees payable in connection with any
Letters of Credit or Acceptances under Sections 2.14(b) and 2.14(d) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Lenders until such LC Exposure is cash collateralized and/or
reallocated; and
(e)                so long as any Lender is a Defaulting Lender, no Issuing
Lender shall be required to issue, amend or increase any Letter of Credit or
create any Acceptance, unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with paragraph (d) of
this Section, and participating interests in any such newly issued or increased
Letter of Credit or Acceptance shall be allocated among non-Defaulting Lenders
in a manner consistent with paragraph (d)(i) of this Section (and Defaulting
Lenders shall not participate therein).
(f)                In the event that each of the Administrative Agent, the
Borrowers and the Issuing Lenders agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
LC Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.
SECTION 2.24  MIRE Event.  Notwithstanding anything to the contrary herein, the
making, increasing, extension or renewal of any Loans pursuant to this Agreement
shall be subject to flood insurance due diligence and flood insurance compliance
in accordance with Section 6.11(b)(ix) hereto and shall otherwise be reasonably
satisfactory to the Administrative Agent, the Lenders and the Issuing Lenders.
 ARTICLE III
 
 GUARANTEE


SECTION 3.01  The Guarantee.  (a)  The Company hereby guarantees to each
Guaranteed Party the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the (i) Subsidiary Borrower
Obligations, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Subsidiary Borrower Guaranteed
Obligations”) and (ii) Subsidiary Guarantor Obligations, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Subsidiary Guarantor Guaranteed Obligations”).  The Company hereby
further agrees that if any Subsidiary Borrower or Subsidiary Guarantor shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of such Subsidiary Borrower Guaranteed Obligations or Subsidiary
Guarantor Guaranteed Obligations, as applicable, the Company will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of such Subsidiary Borrower
Guaranteed Obligations or Subsidiary Guarantor Guaranteed Obligations, as
applicable, the same will be promptly paid in full when due (whether at extended
maturity, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

--------------------------------------------------------------------------------

58
(b)            Each Subsidiary Guarantor hereby jointly and severally guarantees
to each Guaranteed Party the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Borrower Obligations (other than
such obligations, if any, of such Subsidiary Guarantor), in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Borrower Guaranteed Obligations”).  The Subsidiary Guarantors hereby
further jointly and severally agree that if any such Borrower shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of such Borrower Guaranteed Obligations, the Subsidiary Guarantors will promptly
pay the same, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of such Borrower Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
SECTION 3.02                                        Obligations Unconditional. 
The obligations of the Guarantors under Section 3.01 are absolute and
unconditional, and (in the case of the Subsidiary Guarantors) joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the other Loan Parties under this Agreement or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of their respective
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances. 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder, which shall remain absolute and
unconditional as described above:
(i)     at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of their respective
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
(ii)     any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
(iii)     the maturity of any of their respective Guaranteed Obligations shall
be accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of their respective Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or
(iv)     any lien or security interest granted to, or in favor of, the
Administrative Agent, any Lender or Lenders or any other Guaranteed Party as
security for any of the Guaranteed Obligations shall fail to be perfected.
 The Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Lender or any other Guaranteed Party exhaust any
right, power or remedy or proceed against the Company under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of their respective
Guaranteed Obligations.




--------------------------------------------------------------------------------

59
SECTION 3.3  Reinstatement.  The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the other Borrowers in respect of the
relevant Guaranteed Obligations is rescinded or must be otherwise restored by
any holder of any of such Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent, each Lender and each
other Guaranteed Party on demand for all reasonable costs and expenses
(including fees of counsel) incurred by the Administrative Agent, such Lender or
such other Guaranteed Party in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.
SECTION 3.04  Subrogation.  Each Guarantor hereby agrees that, until the payment
and satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement, it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 3.01, whether by subrogation or otherwise, against the
Company or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.
SECTION 3.05  Remedies.  Each Guarantor agrees that, as between such Guarantor
and the Lenders, the obligations of the Borrowers under this Agreement may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 3.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against any Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by any Borrower) shall forthwith become due and payable by such
Guarantor for purposes of Section 3.01.
SECTION 3.06  Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Guaranteed Party, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to proceed by motion for summary
judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R § 3213.
SECTION 3.07  Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
SECTION 3.08  Rights of Contribution.  The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor
to any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Article III and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

--------------------------------------------------------------------------------

60
For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Company and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder and under the other Loan
Documents) of all of the Subsidiary Guarantors, determined (A) with respect to
any Subsidiary Guarantor that is a party hereto on the Second Restatement
Effective Date, as of the Second Restatement Effective Date, and (B) with
respect to any other Subsidiary Guarantor, as of the date such Subsidiary
Guarantor becomes a Subsidiary Guarantor hereunder.
SECTION 3.09   General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 3.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, any Lender, the
Administrative Agent or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.
SECTION 3.10  Termination or Release.  (a) The Guarantee of each Subsidiary
Guarantor set forth in this Article III shall terminate with respect to all
Obligations upon the date that the Commitments have expired or been terminated
and the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full and all Letters of Credit and Acceptances shall
have expired or terminated and all LC Disbursements shall have been reimbursed.
(b)            The  Guarantee of each Subsidiary Guarantor set forth in this
Article III shall be automatically released if any Subsidiary Guarantor ceases
to be a Subsidiary or becomes an Excluded Subsidiary, in each case as a result
of a transaction or designation permitted hereunder (as certified in writing
delivered to the Administrative Agent by an authorized officer of the Company).


(c)            In connection with any termination or release pursuant to
paragraph (a) or (b) of this Section 3.10, the Administrative Agent shall
execute and deliver to any Subsidiary Guarantor, at such Subsidiary Guarantor’s
expense, all documents that such Subsidiary Guarantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 3.10 shall be without recourse to or warranty by the
Administrative Agent.


 ARTICLE IV
 
 REPRESENTATIONS AND WARRANTIES


Each of the Company and the Subsidiary Borrowers represents and warrants (as to
itself and each of its Subsidiaries) to the Lenders that:

--------------------------------------------------------------------------------

61
SECTION 4.01  Organization; Powers.  Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 4.02  Authorization; Enforceability.  The Transactions are within each
Borrower’s and each other Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action.  This Agreement and each of the other Loan Documents have
been duly executed and delivered by each Loan Party party thereto and
constitutes, or when executed and delivered by such Loan Party will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party in accordance with its terms, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 4.03  Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect and (ii) filings and recordings in
respect of the Liens created pursuant to the Security Documents, (b) will not
violate any Requirement of Law, (c) will not violate or result in a default
under any Contractual Obligation upon the Company and its Subsidiaries or its or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) except for
the Liens created pursuant to the Security Documents, will not result in the
creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.
SECTION 4.04  Financial Condition; No Material Adverse Change.
(a)                Financial Condition. The Company has heretofore furnished to
the Lenders (including without limitation via filings with the SEC) (i) the
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows of the Company as of and for the fiscal years ended July 3, 2016,
July 2, 2017 and July 1, 2018, in each case as reported on by BDO USA, LLP, and
(ii) the unaudited condensed consolidated balance sheets of the Company as of
September 30, 2018, December 30, 2018, and March 31, 2019, and the related
unaudited condensed consolidated statements of income and cash flows for the
applicable periods ended on such dates.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its Subsidiaries as of such dates
and for such periods in accordance with GAAP.  There are no liabilities of the
Company or any of its Subsidiaries, fixed or contingent, which are material in
relation to the consolidated financial condition of the Company that are not
reflected in the most recent consolidated financial statements of the Company
delivered pursuant to this Section or Section 6.01(a) or (b) or in the notes
thereto, other than liabilities arising in the ordinary course of business since
the date of such financial statements.
(b)                No Material Adverse Change.  Since July 1, 2018, there has
not occurred any event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.
SECTION 4.05  Properties.
(a)                Property Generally.  Each of the Company and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, subject only to Liens permitted by Section
7.02 and except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. Schedule 1.01(b) contains a true and
complete list of each Mortgaged Property. The real property information provided
to the Administrative Agent, the Lenders and the Issuing Lenders by or on behalf
of the Company and its Subsidiaries with respect to each Mortgaged Property is
true, correct and complete in all respects.

--------------------------------------------------------------------------------

62
(b)                Intellectual Property.  Each of the Company and its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Company and its Subsidiaries does not infringe upon
the rights of any other Person except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 4.06  Litigation and Environmental Matters.
(a)                Actions, Suits and Proceedings.  There are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters listed on Schedule
4.06(a)) or that involve this Agreement or the Transactions.
(b)                Environmental Matters.  Except for the Disclosed Matters
listed on Schedule 4.06(b) and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any facts that could reasonably be expected to result in any Environmental
Liability.
(c)                Disclosed Matters.  Since the Second Restatement Effective
Date, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.
SECTION 4.07  Compliance with Laws and Contractual Obligations.  Each of the
Company and its Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property or all Contractual Obligations binding upon it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 4.08  Investment Company Act Status.  Neither the Company nor its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
SECTION 4.09  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

--------------------------------------------------------------------------------

63
SECTION 4.10  ERISA. Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (a) no ERISA Event has occurred or is reasonably expected to occur and
(b) each Borrower and each of their ERISA Affiliates has complied with the
applicable provisions of ERISA and the Code with respect to each Pension Plan. 
The present value of all accumulated benefit obligations under each Pension Plan
does not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets under such Pension Plan
(determined in both cases using the applicable assumptions under Section 430 of
the Code and the Treasury Regulations promulgated thereunder) by an amount that
could reasonably be expected to result in a Material Adverse Effect.
SECTION 4.11  Disclosure.  The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the written reports, financial statements,
certificates or other written information (other than projections, other forward
looking information and information of a general economic and/or industry
specific nature) furnished by or on behalf of the Company or any Subsidiary to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon reasonable assumptions
believed to be reasonable at the time of preparation thereof.
SECTION 4.12  Use of Credit.  Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.
SECTION 4.13  Labor Matters.  Except with respect to any Disclosed Matters and
except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (a) no
collective bargaining agreement or other labor contract will expire during the
term of this Agreement, (b) to the Company’s knowledge, no union or other labor
organization is seeking to organize, or to be recognized as bargaining
representative for, a bargaining unit of employees of the Company or any of its
Subsidiaries, (c) there is no pending or, to the Company’s knowledge, threatened
strike, work stoppage, material unfair labor practice claim or charge,
arbitration or other labor dispute against or affecting the Company or any of
its Subsidiaries or their representative employees and (d) there are no actions,
suits, charges, demands, claims, counterclaims or proceedings pending or, to the
best of the Company’s knowledge, threatened against the Company or any of its
Subsidiaries, by or on behalf of, or with, its employees.
SECTION 4.14  Subsidiaries.  Schedule 4.14 is a complete and correct list of all
of the Subsidiaries of the Company as of the Second Restatement Effective Date,
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.  Except as disclosed in Schedule 4.14, (x) each of the Company and
its Subsidiaries owns, free and clear of Liens (other than Liens created
pursuant to the Security Documents), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in
Schedule 4.14, (y) all of the issued and outstanding Capital Stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

--------------------------------------------------------------------------------

64
SECTION 4.15  Security Documents.  The Liens granted by the Security Documents
constitute valid perfected first priority Liens on the properties and assets
covered by the Security Documents, to the extent required by the Security
Documents and subject to no prior or equal Lien except those Liens permitted by
Section 7.02.
SECTION 4.16  Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees, and to the knowledge of the Company, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Borrower being designated as a
Sanctioned Person.  None of (a) the Company, any Subsidiary or to the knowledge
of the Company or such Subsidiary, any of their respective directors, officers
or employees, or (b) to the knowledge of the Company, any agent of the Company
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No Loan or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.
SECTION 4.17  Solvency.  The Company and its Subsidiaries on a consolidated
basis, after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
will be and will continue to be, Solvent.
SECTION 4.18  EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.
 ARTICLE V
 
 CONDITIONS



SECTION 5.01                                        Conditions to Second
Restatement Effective Date.  The effectiveness of this Agreement and the
obligations of the Lenders to make the Loans and of the Issuing Lenders to issue
Letters of Credit and create Acceptances hereunder shall not become effective
until the date on which the following conditions have been satisfied (or such
condition shall have been waived in accordance with Section 10.02):


(a)     Executed Counterparts.  The Administrative Agent shall have received
from the Company, each Subsidiary Borrower, each Guarantor, Existing Lenders
constituting the “Required Lenders” (under and as defined in the Existing Credit
Agreement) and each Lender either (i) a counterpart of this Agreement signed on
behalf of such Person or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or email transmission of a
signed signature page to this Agreement) that such Person has signed a
counterpart of this Agreement.
(b)     Opinion of Counsel to the Loan Parties.  The Administrative Agent shall
have received (i) a written opinion (addressed to the Administrative Agent, the
Issuing Lenders and the Lenders and dated the Second Restatement Effective Date)
of Cahill Gordon & Reindel LLP, counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) if
requested by the Administrative Agent, written opinions of such other counsel
for the Loan Parties as is satisfactory to the Administrative Agent (addressed
to the Administrative Agent, the Issuing Lenders and the Lenders and dated the
Second Restatement Effective Date), in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Parties, this Agreement or the Transactions as the
Administrative Agent shall reasonably request (and the Company hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

--------------------------------------------------------------------------------

65
(c)     Corporate Documents.  The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
(d)     Officer’s Certificate.  The Administrative Agent shall have received a
certificate, dated the Second Restatement Effective Date and signed by a senior
executive officer of the Company, to the effect that (a) the representations and
warranties of the Borrowers set forth in Article IV, and of each Loan Party in
each of the other Loan Documents to which it is a party, are true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) on and as of the Second Restatement Effective Date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date), and (b) at the time of and
immediately after giving effect to the extensions of credit hereunder on the
Second Restatement Effective Date, no Default has occurred and is continuing.
(e)     Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate executed by the chief financial officer of the Company in
the form of Exhibit F hereto.
(f)     Existing Indebtedness. The Administrative Agent shall have received
reasonably satisfactory evidence that, on or substantially concurrently with the
Second Restatement Effective Date, (i) the outstanding principal amount of
Existing Revolving Credit Loans and funded participations in Existing LC
Disbursements of the Existing Revolving Credit Lenders shall have been repaid
(or deemed repaid pursuant to the terms hereof), together with all accrued
interest thereon, accrued fees and all other amounts payable to the Existing
Revolving Credit Lenders pursuant to the Existing Credit Agreement and (ii) the
outstanding principal amount of Existing Term Loans of the Existing Term Lenders
shall have been repaid, together with all accrued interest thereon, accrued fees
and other amounts payable to the Existing Term Lenders pursuant to the Existing
Credit Agreement.
(g)     Financial Information.  The Administrative Agent shall have received (i)
the financial statements of the Company referred to in Section 4.04(a)(i); (ii)
the unaudited interim consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for each fiscal quarter ended at least 45 days before the Second Restatement
Effective Date after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph (in the case of this clause
(ii), without footnote disclosure); and (iii) projections for the fiscal years
through the 2024 fiscal year of the results of operations and financial
condition of the Company and its Subsidiaries (together with relevant
assumptions related thereto), on a consolidated basis.
(h)     [Reserved].

--------------------------------------------------------------------------------

66
(i)     USA PATRIOT Act. The Administrative Agent and the Joint Lead Arrangers
shall have received, at least 3 days prior to the Second Restatement Effective
Date, all documentation and other information with respect to the Company and
its Subsidiaries that shall have been reasonably requested by the Administrative
Agent or any Joint Lead Arranger in writing at least 5 days prior to the Second
Restatement Effective Date that the Administrative Agent or any Joint Lead
Arranger reasonably determines is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
(j)     Fees and Expenses.  All fees and expenses required to be paid hereunder
and invoiced before the Second Restatement Effective Date shall have been paid
in full in cash or authorized to be deducted from the proceeds of any Loans
funded on the Second Restatement Effective Date.
(k)     Security Documents.  The Administrative Agent shall have received (i) a
reaffirmation agreement, executed and delivered by an authorized officer of the
Company and each other Loan Party that is party to the Existing Credit
Agreement, reaffirming each such Loan Party’s respective obligations with
respect to each Security Document, (ii) certificates, if any, representing the
Pledged Equity (as defined in the Security Agreement) accompanied by undated
stock powers executed in blank and instruments evidencing the Pledged Debt (as
defined in the Security Agreement) indorsed in blank, in each cash, other than
any such certificates, stock powers, and instruments already in the possession
of the Administrative Agent pursuant to the terms of the Security Agreement, and
(iii) each document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.02), which shall have been filed,
registered or recorded or shall have been delivered to the Administrative Agent
in proper form for filing, registration or recordation (it being understood that
no account control agreements or landlord waivers shall be required to be
obtained or otherwise delivered by any of the Loan Parties).  In addition, the
Administrative Agent shall have received the results of recent lien searches in
each relevant jurisdiction with respect to the Company and its subsidiaries, and
such searches shall reveal no Liens on any of the assets of the Company or its
subsidiaries except for Liens permitted by Section 7.02 or Liens to be
discharged pursuant to documentation or arrangements reasonably satisfactory to
the Administrative Agent.
(l)     Flood Hazards.  The Administrative Agent shall have received for each
Mortgaged Property (i) a completed “life-of-loan” Federal Emergency Management
Agency standard flood hazard determination, (ii) if such Mortgaged Property
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, a notice about special flood
hazard area status and flood disaster assistance duly executed by the  Borrower
and the applicable Loan Party relating thereto) and (iii) if such Mortgaged
Property located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, a copy of an
insurance policy, or a declaration page relating to an insurance policy, in
either case showing coverage for flood insurance in an amount reasonably
satisfactory to the Administrative Agent, the Lenders and the Issuing Lenders
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender's
loss payable or mortgagee endorsement (as applicable), (B) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee, (C) identify the address of each property located in a
special flood hazard area, the applicable flood zone designation and the flood
insurance coverage and deductible relating thereto and (D) be otherwise in form
and substance reasonably satisfactory to the Administrative Agent, the Lenders
and the Issuing Lenders. The Administrative Agent has adopted internal policies
and procedures that address requirements placed on federally regulated Lenders
under the Flood Insurance Laws.  The Administrative Agent will post on the
applicable electronic platform (or otherwise distribute to each lender in the
syndicate) documents that it receives in connection with the Flood Insurance
Laws. However, the Administrative Agent reminds each Lender and Participant
that, pursuant to the Flood Insurance Laws, each federally regulated Lender
(whether acting as a Lender or Participant in the facility) is responsible for
assuring its own compliance with the flood insurance requirements.

--------------------------------------------------------------------------------

67
SECTION 5.02                                        Each Credit Event.  The
obligation of each Lender to make any Loan, and of the Issuing Lenders to issue,
amend, renew or extend any Letter of Credit or create any Acceptance is
additionally subject to the satisfaction of the following conditions:
(a)     the representations and warranties of the Borrowers set forth in Article
IV, and of each Loan Party in each of the other Loan Documents to which it is a
party, shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of the date of such
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit or the date of creation of such Acceptance, as applicable (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and
(b)     at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit or creation
of such Acceptance, as applicable, no Default shall have occurred and be
continuing.
Each Borrowing, each issuance, amendment, renewal or extension of a Letter of
Credit and each creation of an Acceptance shall be deemed to constitute a
representation and warranty by the Company on the date thereof as to the matters
specified in clauses (a) and (b) of the immediately preceding sentence.
 ARTICLE VI
 
 AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit and Acceptances shall have expired or terminated
and all LC Disbursements shall have been reimbursed, each Borrower (on behalf of
itself and each of its Subsidiaries) covenants and agrees with the Lenders that:
SECTION 6.01  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender:
(a)     within 90 days after the end of each fiscal year of the Company, the
audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by BDO USA, LLP  or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

--------------------------------------------------------------------------------

68
(b)     within 45 days after the end of the first three fiscal quarters of the
Company, the consolidated balance sheets and related consolidated statements of
income and cash flows of the Company and its Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)     concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, (X) a certificate of a Responsible Officer (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.11 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the most
recent audited financial statements of the Company referred to in Section
4.04(a) and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (Y) a
certificate of a Responsible Officer setting forth the information required
pursuant to Annexes 1 through 4 of the Security Agreement and certifying that
such Annexes are true and correct and contain all applicable collateral as of
such date or confirming that there has been no change in such information since
the date of the most recent certificate delivered pursuant to this Section
6.01(c)(Y);
(d)     promptly following any request therefor by the Administrative Agent or
any Lender, a certificate of the accounting firm that reported on any financial
statements delivered under clause (a) of this Section, stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by accounting rules or guidelines);
(e)     promptly upon receipt thereof, copies of all other reports submitted to
the Company by its independent certified public accountants in connection with
any annual or interim audit or review of the books of the Company made by such
accountants;
(f)     annually, as soon as available, but in any event within 60 days after
the first day of each fiscal year of the Company, an annual budget of the
Company and its Subsidiaries for such fiscal year in the same form prepared for
the Company’s board of directors or in such other form reasonably satisfactory
to the Administrative Agent;
(g)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be;

--------------------------------------------------------------------------------

69
(h)     promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Borrowers
or any of their ERISA Affiliates have not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, then,
upon reasonable request of the Administrative Agent, the Borrowers and/or their
ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrowers shall provide copies of
such documents and notices to the Administrative Agent promptly after receipt
thereof; and
(i)     promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement and
the other Loan Documents, as the Administrative Agent or any Lender may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Sections 6.01(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered on the date (i) on which the Company
posts such documents or provides a link thereto on the Company’s website or (ii)
on which such documents are posted on the Company’s behalf on
Intralinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Company shall provide the Administrative Agent with electronic mail versions of
such documents upon request.  The Administrative Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request by a Lender for delivery, and each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such document to it and maintaining its copies of
such documents.
SECTION 6.02  Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)     the occurrence of any Default;
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any of its Affiliates, other than disputes in the ordinary course of business
or, whether or not in the ordinary of business, disputes involving amounts
exceeding $15,000,000;
(c)     the occurrence of any ERISA Event that, individually or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and
(d)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

--------------------------------------------------------------------------------

70
SECTION 6.03  Existence; Conduct of Business.  The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, Division, liquidation or dissolution permitted under Section
7.03.
SECTION 6.04  Payment of Taxes and Other Obligations.  The Company will, and
will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 6.05  Maintenance of Properties.  The Company will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
SECTION 6.06  Maintenance of Insurance.  (a) The Company will, and will cause
each of its Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that the Company may
maintain self-insurance reasonable and customary for similarly situated Persons.
(b)            With respect to each Mortgaged Property that is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a “special flood hazard area” with respect to which flood insurance
has been made available under Flood Insurance Laws, the Company shall, or shall
cause the applicable Loan Party to, (i) maintain, with financially sound and
reputable insurance companies (except to the extent that any insurance company
insuring the Mortgaged Property of the Company and each other Loan Party ceases
to be financially sound and reputable after the Second Restatement Effective
Date, in which case, the Company shall promptly replace such insurance company
with a financially sound and reputable insurance company), such flood insurance
in such reasonable total amount as the Administrative Agent and the other
Lenders may from time to time reasonably require, and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) promptly upon request of the Administrative Agent
or any other Lender, deliver to the Administrative Agent (for distribution to
all Lenders), evidence of such compliance in form and substance reasonably
acceptable to the Administrative Agent and the Lenders, including, without
limitation, evidence of annual renewals of such insurance.
SECTION 6.07  Books and Records.  The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which entries that
are full, true and correct in all material respects are made of all dealings and
transactions in relation to its business and activities.
SECTION 6.08  Inspection Rights.  The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at the expense of the Company and at such reasonable times and
as often as reasonably requested; provided that any such request and visit by
any Lender shall be coordinated through the Administrative Agent.

--------------------------------------------------------------------------------

71
SECTION 6.09  Compliance with Laws and Contractual Obligations.  The Company
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law (including any Environmental Laws) applicable to it or its property, and
all Contractual Obligations binding upon it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect policies and procedures designed to ensure compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with  Anti-Corruption Laws and applicable
Sanctions.

SECTION 6.10  Use of Proceeds and Letters of Credit.

(i) The proceeds of the Term Loans on the Second Restatement Effective Date
shall be used to refinance the Existing Term Loans, (ii) the proceeds of the
Revolving Credit Loans on the Second Restatement Effective Date may be used to
pay fees and expenses related to the Transactions, to refinance the Existing
Credit Agreement, and for working capital and general corporation purposes and
(iii) the proceeds of the Loans, the Letters of Credit issued and Acceptances
created hereunder after the Second Restatement Effective Date will be used for
working capital (subject to the Working Capital Sublimit) and, together with the
proceeds of any Incremental Term Loans, for general corporate purposes of the
Company and its Subsidiaries (including for the consummation of any Acquisitions
and Capital Expenditures not prohibited by this Agreement).  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
SECTION 6.11  Additional Subsidiary Guarantors; Real Property; Further
Assurances.
(a)                Subsidiary Guarantors.  The Company will take such action,
and will cause each of its Domestic Subsidiaries (other than any Excluded
Subsidiary), to take such action, from time to time as shall be necessary to
ensure that all such Domestic Subsidiaries of the Company are “Subsidiary
Guarantors” hereunder.  Without limiting the generality of the foregoing, in the
event that the Company or any of its Subsidiaries shall form or acquire any new
Domestic Subsidiary that shall constitute a Subsidiary hereunder (other than an
Excluded Subsidiary), the Company and its Subsidiaries will cause such new
Subsidiary to:


(i)     become a “Subsidiary Guarantor” hereunder, and a “Securing Party” under
the Security Agreement pursuant to a Subsidiary Joinder Agreement;
(ii)     cause such Domestic Subsidiary to take such action (including
delivering such shares of stock, executing and delivering such Uniform
Commercial Code financing statements) as shall be necessary to create and
perfect valid and enforceable first priority Liens on substantially all of the
personal property of such new Subsidiary as collateral security for the
obligations of such new Subsidiary hereunder to the extent required pursuant to
the Security Agreement; and
(iii)     deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Loan Parties pursuant to Section 5.01 on the Second Restatement Effective
Date as the Administrative Agent shall reasonably request.

--------------------------------------------------------------------------------

72
(b)     Real Property.  If, subsequent to the Second Restatement Effective Date,
a Loan Party (including a Person that becomes a Guarantor pursuant to Section
6.11(a)) shall acquire any real property having a fair market value of
$10,000,000 (a “Material Real Property”) or more in the reasonable estimation of
the Company, the Company shall promptly (and in any event within 10 Business
Days), after any Responsible Officer of a Loan Party acquires knowledge of same,
notify the Administrative Agent, the Lenders and the Issuing Lenders of same. 
The relevant Loan Party shall not be required to execute and deliver any
Mortgage on such Material Real Property until (x) at least 45 days from the date
the Company provided the Administrative Agent, the Lenders and the Issuing
Lenders with prior written notice of such acquisition of such Material Real
Property and (y) the Company has received confirmation from the Administrative
Agent, the Lenders and the Issuing Lenders that flood insurance due diligence
and flood insurance compliance as required by Section 6.11(b)(ix) hereto has
been completed. As soon as practicable thereafter, but in any event within 90
days thereafter (or such later date as the Administrative Agent may agree), each
Loan Party shall, and shall cause each of its Subsidiaries to, take such action
at its own expense as reasonably requested by the Administrative Agent,
including, without limitation, grant to the Administrative Agent the following
with respect to such Material Real Property:
(i)     Mortgages; Fixture Filings.  The Company will deliver to the
Administrative Agent a  Mortgage encumbering such Mortgaged Property in favor of
the Administrative Agent, for the benefit of the Secured Parties, duly executed
and acknowledged by each Loan Party that is the owner of or holder of any
interest in such Mortgaged Property, and otherwise in form for recording in the
recording office of the appropriate Clerk of Court of the County where each such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as may be necessary or advisable in connection with
the recording or filing thereof to create a lien under applicable laws, and such
financing statements and other instruments as may be necessary or advisable to
grant a mortgage or deed of trust lien under the laws of the applicable
jurisdiction on the Mortgaged Property and fixtures located thereon;
(ii)     Consents and Approvals.  The Company will deliver to the Administrative
Agent such consents, approvals, assignments, amendments, supplements, estoppels,
tenant subordination agreements, non-disturbance agreements or other instruments
as may be reasonably necessary or advisable in order for the applicable Loan
Party to grant the Lien of the Mortgage with respect thereto;
(iii)     Title Insurance Policies.  The Company will deliver to the
Administrative Agent a policy of title insurance (or marked-up title insurance
commitment having the effect of a policy of title insurance) (a “Title Policy”)
insuring the Lien of such Mortgage as a valid first mortgage or deed of trust
Lien on the Mortgaged Property described therein in an amount not less than the
estimated fair market value of such Mortgaged Property as reasonably determined
by the Company, which Title Policy shall (A) be issued by a
nationally-recognized title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”), (B) include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Administrative Agent, (C) be supplemented by a
“tie-in” or “aggregation” endorsement, if available under applicable law, and
such other endorsements as may reasonably be requested by the Administrative
Agent (including endorsements on matters relating to usury, first loss, zoning,
contiguity, revolving credit, doing business, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, and so-called comprehensive coverage over covenants and restrictions)
if available under applicable law at commercially reasonable rates, and (E)
contain no other exceptions to title other than Permitted Liens and other
exceptions acceptable to the Administrative Agent in its sole discretion;

--------------------------------------------------------------------------------

73
(iv)     Affidavits and Other Information.  The Company will deliver to the
Administrative Agent such affidavits, certificates, information (including
financial data) and instruments of indemnification (including a so-called “gap”
indemnification) as may be required to induce the Title Company to issue the
Title Policies and endorsements contemplated above;
(v)     Payment of Title Fees and Premiums.  The Company will deliver to the
Administrative Agent evidence reasonably acceptable to the Administrative Agent
of payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies and endorsements contemplated above;
(vi)     Leases.  The Company will deliver to the Administrative Agent copies of
all leases (or other agreements relating to possessory interests, if any)
affecting such Mortgaged Property pursuant to which any Loan Party holds the
lessor’s (or other grantor’s or licensor’s) interest, which agreement shall, if
so requested by the Administrative Agent, be subordinate to the Lien of the
applicable Mortgage, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement in form and substance
reasonably acceptable to the Administrative Agent;
(vii)     Opinions.  The Company will deliver to the Administrative Agent
favorable written opinions, addressed to the Administrative Agent and the
Secured Parties, of local counsel to the Loan Parties in each jurisdiction (i)
where a Mortgaged Property is located regarding the enforceability of each such
Mortgage and customary related matters and (ii) where the applicable Loan Party
granting the Mortgage on said Mortgaged Property is organized, regarding the due
execution, delivery and enforceability of each such Mortgage, and such other
matters as may be reasonably requested by the Administrative Agent, each in form
and substance reasonably acceptable to the Administrative Agent; and
(viii)     Surveys.  Upon request by the Administrative Agent (i) for any
Mortgaged Property for which a survey has been completed and (ii) with respect
to any Mortgaged Property designated as a special flood hazard area by the
Federal Emergency Management Agency (or any successor agency), the Company will
deliver to the Administrative Agent a survey of such Mortgaged Property that is
(A) (w) prepared by a surveyor or engineer licensed to perform surveys in the
jurisdiction where such Mortgaged Property is located, (x) certified to the
Administrative Agent and the Title Company, (y) compliant with the minimum
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation thereof and (z) sufficient for the Title
Company to remove the standard survey exception from the applicable Title Policy
and to provide reasonable and customary survey-related endorsements thereto or
(B) otherwise acceptable to the Administrative Agent (a “Survey”); provided,
however, that a Survey shall not be required to the extent that (x) an existing
survey together with an “affidavit of no change” satisfactory to the Title
Company is delivered to the Administrative Agent and the Title Company and (y)
the Title Company removes the standard survey exception from the applicable
Title Policy and provides reasonable and customary survey-related endorsements
thereto.

--------------------------------------------------------------------------------

74
(ix)     Flood Hazards.  The Administrative Agent shall have received for each
Mortgaged Property (i) a completed “life-of-loan” Federal Emergency Management
Agency standard flood hazard determination, (ii) if such Mortgaged Property
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the  Borrower
and the applicable Loan Party relating thereto) and (iii) if such Mortgaged
Property located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, a copy of an
insurance policy, or a declaration page relating to an insurance policy, in
either case showing coverage for flood insurance in an amount reasonably
satisfactory to the Administrative Agent, the Lenders and the Issuing Lenders
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender's
loss payable or mortgagee endorsement (as applicable), (B) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee, (C) identify the address of each property located in a
Special Flood Hazard Area, the applicable flood zone designation and the flood
insurance coverage and deductible relating thereto and (D) be otherwise in form
and substance reasonably satisfactory to the Administrative Agent, the Lenders
and the Issuing Lenders. The Administrative Agent has adopted internal policies
and procedures that address requirements placed on federally regulated Lenders
under the Flood Insurance Laws.  The Administrative Agent will post on the
applicable electronic platform (or otherwise distribute to each lender in the
syndicate) documents that it receives in connection with the Flood Insurance
Laws. However, the Administrative Agent reminds each Lender and Participant
that, pursuant to the Flood Insurance Laws, each federally regulated Lender
(whether acting as a Lender or Participant in the facility) is responsible for
assuring its own compliance with the flood insurance requirements.
(x)     Officers Certificates.  The Administrative Agent shall have received a
certificate of a Responsible Officer  in form and substance reasonably
acceptable to the Administrative Agent certifying that the attached updated
Schedule 1.01(b) sets forth the address of all Material Real Property that is
owned by the Loan Parties as of the date thereof.
(c)                Further Assurances.  The Company will, and will cause each of
its Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement, including without limitation providing the Administrative
Agent evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent
has been named as additional insured or mortgagee and loss payee, as applicable,
under each insurance policy with respect to such insurance as to which the
Administrative Agent shall have reasonably requested to be so named.  Without
limiting the foregoing, in the event that any additional Capital Stock shall be
issued by any Subsidiary, the Loan Party agrees forthwith to deliver to the
Administrative Agent pursuant to the Security Agreement the certificates
evidencing such shares of stock, accompanied by undated stock powers executed in
blank and to take such other action as the Administrative Agent shall request to
perfect the security interest created therein pursuant to the Security
Agreement.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Loan Party shall be required to grant or perfect a
security interest in any property with respect to which the Administrative Agent
determines, in its reasonable discretion and in consultation with the Company,
that the costs or other consequences of granting or perfecting a security
interest therein are excessive in relation to the benefits to Secured Parties
afforded thereby.  If requested by the Administrative Agent, any Lender or any
Issuing Lender, the Company will, and will cause each of its Subsidiaries to
cooperate with and provide any information necessary for the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, to conduct its
flood due diligence and flood insurance compliance.
SECTION 6.12  Post-Closing Covenant.
Real Property.  Within 90 days of the Second Restatement Effective Date (as such
time period may be extended by the Administrative Agent in its sole discretion)
with respect to any Mortgaged Property owned in fee simple by any Loan Party on
the Second Restatement Effective Date:

--------------------------------------------------------------------------------

75



(a)     Mortgage Amendments.  The Company will deliver to the Administrative
Agent an  amendment to each existing Mortgage (a “Mortgage Amendment”)
encumbering each Mortgaged Property in favor of the Administrative Agent, for
the benefit of the Secured Parties, duly executed and acknowledged by each Loan
Party that is the owner of or holder of any interest in such Mortgaged Property,
and otherwise in form for recording in the recording office of the appropriate
Clerk of Court of the County where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as may be
necessary or advisable in connection with the recording or filing thereof to
create a lien under applicable laws;

(b)     Title Insurance Policies.  The Company will deliver to the
Administrative Agent with respect to each Mortgaged Property, a date down
endorsement to each existing mortgagee title insurance policy or, if not
available, a new Title Policy, disclosing no additional liens or title
exceptions against the Mortgaged Properties other than Permitted Liens,
extending the date of such mortgagee’s title insurance policy to the date of
recordation of such Mortgage Amendment, and shall otherwise be in form and
substance reasonably acceptable to the Administrative Agent;

(c)     Opinions.  The Company will deliver to the Administrative Agent
favorable written opinions, addressed to the Administrative Agent and the
Secured Parties, of local counsel to the Loan Parties in each jurisdiction (i)
where a Mortgaged Property is located regarding the enforceability of each such
Mortgage, as amended by a Mortgage Amendment, and customary related matters and
(ii) where the applicable Loan Party is organized, regarding the due execution,
delivery and enforceability of each such Mortgage, as amended by a Mortgage
Amendment, and such other matters as may be reasonably requested by the
Administrative Agent, each in form and substance reasonably acceptable to the
Administrative Agent.



 ARTICLE VII
 
 NEGATIVE COVENANTS

                                       
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit and Acceptances have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower (on behalf of itself and
each of its Subsidiaries) covenants and agrees with the Lenders that:
SECTION 7.01  Indebtedness.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)     Indebtedness created hereunder and the other Loan Documents;
(b)     Indebtedness existing on the Second Restatement Effective Date and set
forth on Schedule 7.01 and any Permitted Refinancing thereof;
(c)     (i) Indebtedness of the Company to any Loan Party, (ii) Indebtedness of
any Loan Party (other than the Company) to the Company or any other Loan Party
and (iii) Indebtedness of the Company or any Subsidiary to any Subsidiary that
is not a Loan Party; provided that the aggregate principal amount of
Indebtedness incurred by the Loan Parties to any Subsidiary that is not a Loan
Party after the Second Restatement Effective Date, together with the aggregate
amount of Investments by the Loan Parties in such Subsidiaries made under
Section 7.06(c)(ii) after the Second Restatement Effective Date, shall not
exceed $20,000,000 at any time outstanding;

--------------------------------------------------------------------------------

76
(d)     (x) Indebtedness of the Company or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that such Indebtedness is incurred prior to, at the time of or
within 90 days after such acquisition or the completion of such construction or
improvement and (y) any Permitted Refinancing thereof; provided that the sum of
the aggregate principal amount of Indebtedness permitted by this clause (d)
shall not exceed $20,000,000 at any time outstanding;
(e)     (x) Indebtedness of any Person that becomes a Subsidiary after the
Second Restatement Effective Date other than as a result of a Division; provided
that such Indebtedness exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary and (y) any Permitted Refinancing thereof; provided that the sum of
the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $20,000,000 at any time outstanding;
(f)     other Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;
(g)     Indebtedness incurred after the Second Restatement Effective Date by the
Company or any Subsidiary not exceeding an aggregate principal amount of
$30,000,000 at any time outstanding pursuant to Sale/Leaseback Transactions
permitted under Section 7.12; and
(h)     (x) additional unsecured Indebtedness of the Company or any Subsidiary
having no scheduled principal payments or prepayments prior to the date that is
6 months after the later of the (i) Term Loan Maturity Date or (ii) the
Revolving Credit Commitment Termination Date; provided that (i) no Event of
Default has occurred and is continuing or will immediately result from the
incurrence of such Indebtedness and (ii) after giving pro forma effect to the
incurrence of such Indebtedness and the use of proceeds thereof as if the
incurrence of such Indebtedness had occurred on the first day of the most recent
Reference Period for which financial statements are available, the Consolidated
Leverage Ratio is less than or equal to the Required Ratio minus 0.25x on the
last day of such period (without giving effect to any temporary increase in the
Required Ratio as set forth in the proviso to Section 7.11(a)) and (y) any
Permitted Refinancing thereof.
SECTION 7.02  Liens.  The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)     Liens created pursuant to the Loan Documents;
(b)     Permitted Liens;
(c)     any Lien on any property or asset of the Company or any of its
Subsidiaries existing on the Second Restatement Effective Date and set forth on
Schedule 7.02; provided that (i) no such Lien shall extend to any other property
or asset of the Company or any of its Subsidiaries and (ii) any such Lien shall
secure only those obligations which it secures on the Second Restatement
Effective Date and extensions, renewals, replacements and combinations thereof
that do not increase the outstanding principal amount thereof or commitment
therefor, in each case, as in effect on the Second Restatement Effective Date;

--------------------------------------------------------------------------------

77
(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 7.01(d) so long as such Indebtedness permitted
by Section 7.01(d) does not exceed an aggregate principal amount of $20,000,000
at any time outstanding, (ii) the Indebtedness secured thereby does not exceed
100% of the cost of acquiring, constructing or improving such fixed or capital
assets or otherwise constitutes a Permitted Refinancing of Indebtedness
satisfying this clause (ii), and (iii) such security interests shall not apply
to any other property or assets of the Company or any Subsidiary;
(e)     any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Second Restatement Effective Date
prior to the time such Person becomes a Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by Section 7.01(e) so long as
such Indebtedness permitted by Section 7.01(e) does not exceed an aggregate
principal amount of $20,000,000, (ii) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Subsidiary,
as the case may be, (iii) such Lien shall not apply to any other property or
assets of the Company or any Subsidiary and (iv) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals
and replacements thereof that do not increase the original outstanding principal
amount thereof; and
(f)     Liens not otherwise permitted by this Section 7.02 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Company and
all Subsidiaries) $15,000,000 at any one time.
SECTION 7.03  Mergers, Consolidations, Etc.  The Company will not, and will not
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or consummate a Division as the Dividing
Person, except that:
(a)     any Subsidiary may be merged or consolidated with or into any Borrower,
so long as (i) if the Company is a party to such transaction, the Company is the
surviving entity or (ii) otherwise, any Subsidiary which is a Loan Party is the
surviving entity;
(b)     any Subsidiary may be merged or consolidated with or into any other
Subsidiary, so long as if any Subsidiary party to such transaction is a Loan
Party, the surviving entity thereof is a Loan Party;
(c)     any Subsidiary may be dissolved or liquidated if the Company determines
in good faith such liquidation or dissolution is in the best interests of the
Company and not materially disadvantageous to the Lenders and all assets (if
any) of such Subsidiary are transferred to a Loan Party prior to such
dissolution or liquidation; and
(d)     any Subsidiary may consummate a Division as the Dividing Person if,
immediately upon the consummation of the Division, the assets of the applicable
Dividing Person are held by one or more Subsidiaries at such time or, if the
Dividing Person was a Loan Party immediately prior to such Division, by one or
more Loan Parties at such time, or with respect to assets not so held by one or
more Subsidiaries or Loan Parties, as applicable, such Division, in the
aggregate, would otherwise result in a Disposition permitted by Section 7.04.

--------------------------------------------------------------------------------

78
SECTION 7.04                                        Dispositions.  The Company
will not, and will not permit any of its Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its business or property, whether now owned or
hereafter acquired (including receivables and leasehold interests), except:
(a)     obsolete or worn out property, tools or equipment no longer used or
useful in its business;
(b)     any inventory or other property sold or disposed of in the ordinary
course of business and for fair consideration;
(c)     the sale, conversion or other disposition of any stores or “flower
fulfillment centers” operated by the Company or any Subsidiary to franchisees
for fair consideration;
(d)     any Subsidiary of the Company may sell, lease, transfer or otherwise
dispose of any or all of its property to the Company or any wholly owned
Subsidiary of the Company that is a Loan Party;
(e)     the Capital Stock of any Subsidiary may be sold, transferred or
otherwise disposed of to the Company or any wholly owned Subsidiary of the
Company that is a Loan Party; and
(f)     Dispositions of property by the Company or any Subsidiary having an
aggregate fair market value not exceeding the greater of (i) 20% of consolidated
total assets (as set forth on the consolidated balance sheet of the Company and
its Subsidiaries as of the most recent fiscal quarter for which financial
statements are available) per annum and (ii) $150,000,000 in the aggregate;
(g)     Dispositions of property by the Company or any Subsidiary to effect
Sale/Leaseback Transactions permitted under Section 7.12; and
(h)      Leases of real or personal property in the ordinary course of business
which do not materially interfere with the business of the Company and its
Subsidiaries.


SECTION 7.05  Lines of Business.  The Company will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and its Subsidiaries on the
Second Restatement Effective Date and businesses reasonably related or
incidental or ancillary thereto.
SECTION 7.06  Investments and Acquisitions.  The Company will not, and will not
permit any of its Subsidiaries to, make or suffer to exist any Investment in any
Person or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit,
except:


(a)     Cash Equivalents;
(b)     Investments (other than Investments permitted under clauses (a) and (c)
of this Section) existing on the Second Restatement Effective Date and set forth
on Schedule 7.06;

--------------------------------------------------------------------------------

79
(c)     (i) Investments by any Loan Party in any other Loan Party; and (ii)
Investments by the Company or any Subsidiary in any Subsidiary that is not a
Loan Party; provided that the aggregate amount of Investments by the Loan
Parties in any Subsidiary that is not a Loan Party after the Second Restatement
Effective Date, together with the aggregate principal amount of Indebtedness
owing by any Loan Party to such Subsidiaries incurred under Section 7.01(c)(iii)
after the Second Restatement Effective Date, shall not exceed $20,000,000;
(d)     Indebtedness permitted by Section 7.01;
(e)     purchases of inventory and other property to be sold or used in the
ordinary course of business;
(f)     Acquisitions after the Second Restatement Effective Date by the Company
or any other Loan Party; provided that (i) if such Acquisition is an acquisition
of Capital Stock of a Person, such Acquisition shall not be opposed by the board
of directors (or similar governing body) of such Person, (ii) no Default shall
have then occurred and be continuing or would result therefrom, (iii) after
giving effect to such Acquisition on a pro forma basis as if such Acquisition
had occurred on the first day of the most recent Reference Period for which
financial statements are available, the Consolidated Leverage Ratio is less than
or equal to the Required Ratio on the last day of such period; and (iv) prior to
the consummation of any such Acquisition, the Administrative Agent shall have
received a certificate of a Responsible Officer setting forth the calculations
required to determine compliance with clause (iii) above and certifying that the
conditions set forth in this clause (f) with respect to such Acquisition have
been satisfied;
(g)     Investments (including debt obligations) received by the Company and its
Subsidiaries in connection with the bankruptcy or reorganization of suppliers
and/or customers and in good faith settlement of delinquent obligations of, and
other disputes with, customers and/or suppliers arising in the ordinary course
of business;
(h)     Investments under Swap Agreements permitted by Section 7.10;
(i)     bona fide advances to employees and officers of the Company and its
Subsidiaries for the purpose of paying payroll, travel and related expenses
incurred for proper business purposes of the Company or such Subsidiary;
(j)     Investments received by the Company and its Subsidiaries in connection
with any Disposition permitted by Section 7.04;
(k)     Investments held by any Person that becomes a Subsidiary after the
Second Restatement Effective Date; provided that (i) such Investments exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (ii) such
Investments shall not be increased after such time unless such increase is
permitted by another clause of this Section;
(l)     other Investments after the Second Restatement Effective Date; provided
that (i) no Event of Default has occurred and is continuing or will immediately
result from such Investment and (ii)  after giving effect to such Investment on
a pro forma basis as if such Investment had occurred on the first day of the
most recent Reference Period for which financial statements are available, the
Consolidated Leverage Ratio is less than or equal to the Required Ratio minus
0.50x on the last day of such period (without giving effect to any temporary
increase in the Required Ratio as set forth in the proviso to Section 7.11(a));

--------------------------------------------------------------------------------

80
(m)     Investments by the Company or any Subsidiary in the Capital Stock of any
other Person (other than any Acquisition) in an aggregate amount (valued at cost
on the date such Investment was made) not exceeding $10,000,000; and
(n)     in addition to Investments otherwise expressly permitted by this Section
7.06, Investments by the Company or any of its Subsidiaries in an aggregate
amount (valued at cost on the date such Investment was made) not to exceed
$35,000,000 during the term of this Agreement.
SECTION 7.07  Restricted Payments.  The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that:
(a)     the Company may declare and pay dividends with respect to its Capital
Stock payable solely in additional shares of its Capital Stock;
(b)     the Company may make Restricted Payments after the Second Restatement
Effective Date in an aggregate amount not exceeding $75,000,000; provided that,
at the time of any such Restricted Payment and immediately after giving effect
thereto, no Default shall have occurred and be continuing;
(c)     the Company may make Restricted Payments after the Second Restatement
Effective Date; provided that, (i) at the time of any such Restricted Payment
and immediately after giving effect thereto, no Default shall have occurred and
be continuing and (ii) after giving effect to any such Restricted Payment on a
pro forma basis as if such Restricted Payment had occurred on the first day of
the most recent Reference Period for which financial statements are available,
the Consolidated Leverage Ratio is less than or equal to the Required Ratio
minus 0.50x (without giving effect to any temporary increase in the Required
Ratio pursuant to the proviso set forth in Section 7.11(a)) on the last day of
such period;
(d)     the Company may pay cash dividends in respect of preferred Capital Stock
of the Company not exceeding an aggregate amount of $20,000,000 in any fiscal
year; provided that (i) at the time of such dividend and immediately after
giving effect thereto, no Default shall have occurred and be continuing and (ii)
after giving effect to any such dividend on a pro forma basis as if such
dividend had occurred on the first day of the most recent Reference Period for
which financial statements are available, the Consolidated Leverage Ratio is
less than or equal to the Required Ratio and the Consolidated Fixed Charge Ratio
is not less than the Consolidated Fixed Charge Ratio applicable during such
period;
provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Company to the Company or any other
Subsidiary of the Company or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) and (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.


SECTION 7.08  Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

--------------------------------------------------------------------------------

81

(a)     transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s length basis from a Person that is not an Affiliate;
(b)     transactions between or among the Company and its wholly-owned
Subsidiaries not involving any other Affiliate;
(c)     any Investment permitted by Section 7.06;
(d)     any Restricted Payment permitted by Section 7.07; and
(e)     any Affiliate who is a natural person may serve as an employee or
director of any Borrower and receive reasonable compensation for his services in
such capacity.
SECTION 7.09  Restrictive Agreements.  The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; except:
(i)     restrictions and conditions imposed by law or by this Agreement;
(ii)     restrictions and conditions existing on the Second Restatement
Effective Date set forth on Schedule 7.09 and in the documentation governing any
Permitted Refinancing thereof (but shall apply to any extension or renewal of,
or any amendment or modification expanding the scope of, any such restriction or
condition);
(iii)     customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder;
(iv)     (with respect to clause (a) above) (x) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (y) customary provisions in leases and
other contracts restricting the assignment thereof; and
(v)     (with respect to clause (a) above) provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any liens on
any premises leased by the Company or any of its Subsidiaries.
SECTION 7.10  Swap Agreements.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, other than Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Company or any Subsidiary is exposed in the conduct of its business or
the management of its liabilities.
SECTION 7.11  Financial Covenants.

--------------------------------------------------------------------------------

82
(a)                Consolidated Leverage Ratio.  The Company will not permit the
Consolidated Leverage Ratio to exceed (i) 2.50 to 1.00, as of the end of each
Reference Period ending on or nearest to March 31, June 30 and December 31 of
any fiscal year and (ii) 3.25 to 1.00, as of the end of the Reference Periods
ending on or nearest to September 30, 2019, September 30, 2020, September 30,
2021, September 30, 2022 and September 30, 2023 (such required level of
Consolidated Leverage Ratio from time to time, the “Required Ratio”); provided
that, the Required Ratios set forth above shall be temporarily increased by the
Applicable Increase upon and following the consummation of a Material
Acquisition (it being understood, for the avoidance of doubt, that (i) in no
event shall the Required Ratio for any Reference Period ending on or nearest to
September 30 of any fiscal year exceed 4.00 to 1.00 and (ii) that no more than
one such Applicable Increase shall be in effect at any time).
(b)                Consolidated Fixed Charge Ratio.  The Company will not permit
the Consolidated Fixed Charge Coverage Ratio as at the last day of any fiscal
quarter of the Company to be less than 1.50 to 1.00.
SECTION 7.12   Sale-Leasebacks.  The Company will not, and will not permit any
of its Subsidiaries to, enter into any arrangement with any Person providing for
the leasing by the Company or any Subsidiary of real or personal property which
has been or is to be sold or transferred by the Company or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Company or such Subsidiary (a “Sale/Leaseback Transaction”), except for
Sale/Leaseback Transactions by the Company and its Subsidiaries with an
aggregate sales price not exceeding $40,000,000.
SECTION 7.13  Modifications of Organizational Documents.  The Company will not,
and will not permit any of its Subsidiaries to, consent to any modification,
supplement or waiver of any of the provisions of the charter, by-laws or other
organizational documents of the Company or any of its Subsidiaries that could
reasonably be expected to be materially adverse to the interests of the Lenders,
in each case, without the prior consent of the Required Lenders (or the
Administrative Agent, with the approval of the Required Lenders); provided that
the foregoing shall not apply to any modification of the charter, by-laws or
other organizational documents of any Subsidiary effected solely in connection
with the liquidation or dissolution thereof permitted by Section 7.03.
SECTION 7.14  Use of Proceeds and Letters of Credit.  The Company and each
Subsidiary Borrower will not use, and, to the knowledge of the Company and each
Subsidiary Borrower, the respective directors, officers, employees and agents of
the Company and its Subsidiaries shall not use, the proceeds of any Loan or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country.
 ARTICLE VIII
 
 EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:
(a)     any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)     any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days;

--------------------------------------------------------------------------------

83
(c)     any representation or warranty made or deemed made by or on behalf of
the Company or any of its Subsidiaries in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any such amendment, modification or
waiver, shall prove to have been incorrect when made or deemed made in any
material respect;
(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.02, 6.03 (with respect to the existence of
any Borrower) or 6.09 or in Article VII or any of its respective obligations
contained in Section 4.01 or 4.02 of the Security Agreement;
(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or any other Loan Document and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (given at the request of any Lender);
(f)     the Company or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)     the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

--------------------------------------------------------------------------------

84
(j)     the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)     one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 (not covered by insurance where the carrier has accepted
responsibility) shall be rendered against the Company or any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Subsidiary to enforce any such judgment;
(l)     an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)     a Change in Control shall occur; or
(n)     (i) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Administrative Agent,
free and clear of all other Liens (other than Liens permitted under Section 7.02
or under the respective Security Documents), or, except for expiration in
accordance with its terms, any of the Security Documents shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Loan Party, (ii) at any time
after the execution and delivery thereof, the Guarantee of the Guaranteed
Obligations (the “Guaranty”), for any reason other than the satisfaction in full
of all Guaranteed Obligations, shall cease to be in full force and effect (other
than in accordance with its terms) or shall be declared to be null and void, or
any Loan Party shall contest the validity, enforceability, perfection or
priority of the Guaranty, any Loan Document, or any Lien granted thereunder in
writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Loan Document to which it
is a party, or (iii) any Loan Document shall fail to be in full force and effect
or to give the Administrative Agent and/or the Lenders the security interests,
liens, rights, powers, priority and privileges purported to be created thereby
(except as such documents may be terminated or no longer in force and effect in
accordance with the terms thereof, other than those indemnities and provisions
which by their terms shall survive) or any Lien shall fail to be a first
priority, perfected Lien on a material portion of the collateral;
 then, and in every such event (other than any event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Loan Party described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

--------------------------------------------------------------------------------

85
 ARTICLE IX

 
 THE ADMINISTRATIVE AGENT

SECTION 9.01  Appointment and Authorization of Agents.
Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances provided
in Section 10.02), and (c) except as expressly set forth herein and in the other
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company or any of its Subsidiaries that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for a Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

--------------------------------------------------------------------------------

86
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lenders and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent which shall be a Lender with
an office in New York, New York or an Affiliate of a Lender.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Notwithstanding anything herein to the contrary, the Joint Bookrunners, the
Joint Lead Arrangers, the Syndication Agent and the Co-Documentation Agents
named on the cover page of this Agreement shall not have any duties or
liabilities under this Agreement, except in their capacity, if any, as Lenders.
SECTION 9.02  Certain ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:

--------------------------------------------------------------------------------

87
(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Agreement,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
 ARTICLE X
 
 MISCELLANEOUS

SECTION 10.01  Notices.
(a)                Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, (i)
if to the Company, any Subsidiary Borrower, the Administrative Agent, or any
Issuing Lender, as set forth in Schedule 10.01; and (ii) if to any other Lender,
to it at its address (or telecopy number) set forth in its Administrative
Questionnaire.

--------------------------------------------------------------------------------

88
(b)                Electronic Communications.  Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or a Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)                Change of Address, Etc.  Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto.  All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
SECTION 10.02  Waivers; Amendments.
(a)                No Deemed Waivers; Remedies Cumulative.  No failure or delay
by the Administrative Agent, any Issuing Lender or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lenders and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by a Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan, issuance of a Letter of Credit or creation of an
Acceptance shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, any Lender or any Issuing Lender may have had
notice or knowledge of such Default at the time.
(b)                Amendments.  Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Loan Parties and the Required Lenders (or, in the
case of any such waiver, amendment or modification relating to Letters of Credit
or Acceptances, the Required Revolving Credit Lenders) or by the Loan Parties
and the Administrative Agent with the consent of the Required Lenders (or the
Required Revolving Credit Lenders, as applicable); provided that no such
agreement shall:
(i)     increase the Commitment of any Lender without the written consent of
each Lender directly adversely affected thereby;
(ii)     reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly adversely affected thereby;
(iii)     postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly adversely affected thereby;

--------------------------------------------------------------------------------

89
(iv)     change Section 2.20(b), (c) or (d) or Section 5.09 of the Security
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender or other Secured Party
affected thereby;
(v)     change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby; or
(vi)     release all or substantially all of the Guarantors from their guarantee
obligations under Article III (except as otherwise provided therein) or all or
substantially all of the collateral, in each case without the written consent of
each Lender;
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Lender
hereunder without the prior written consent of the Administrative Agent or such
Issuing Lender, as the case may be.

Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents; provided that without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering property (and to release any such Guarantor) that is the subject of
either a disposition of property or a release of a Guarantor permitted hereunder
or a disposition or release to which the Required Lenders have consented.
SECTION 10.03   Expenses; Indemnity; Damage Waiver.
(a)                Costs and Expenses.  The Company shall pay (i) all reasonable
out of pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit, creation of any
Acceptance or any demand for payment thereunder, (iii) all out of pocket
expenses incurred by the Administrative Agent, any Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made, Letters of Credit issued or Acceptances created
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect thereof and (iv) and all
reasonable costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein.

--------------------------------------------------------------------------------

90
(b)                Indemnification by the Company.  The Company shall indemnify
the Administrative Agent, each Issuing Lender and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan, Letter of Credit or
Acceptance or the use of the proceeds therefrom (including any refusal by any
Issuing Lender to honor a demand for payment under a Letter of Credit or an
Acceptance if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit or such Acceptance),
(iii) any Environmental Liability related in any way to the Company or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(c)                Reimbursement by Lenders.  To the extent that the Company
fails to pay any amount required to be paid by it to the Administrative Agent or
any Issuing Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such Issuing Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Issuing Lender in its
capacity as such.
(d)                Waiver of Consequential Damages, Etc.  To the extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan, Letter of Credit or Acceptance or the use of the proceeds thereof.
(e)                Payments.  All amounts due under this Section shall be
payable promptly after written demand therefor.
(f)                For the avoidance of doubt, any indemnification relating to
Taxes, other than Taxes resulting from any non-Tax claim, shall be covered by
Section 2.19 and shall not be covered by this Section 10.03.
SECTION 10.04  Successors and Assigns; Participations.
(a)                Assignments Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Lender that issues any Letter of Credit or creates any Acceptance),
except that (i) no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit or creates any Acceptance), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lenders and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

--------------------------------------------------------------------------------

91
(b)                Assignments by Lenders.
(i)     Assignments Generally.  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees, other than a
natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
(A)     the Company; provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other Person; provided,
further, that the Company shall be deemed to have consented to any such
assignment unless the Company shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
(B)     the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)     (in the case of assignments of the Revolving Credit Commitment and
Revolving Credit Loans) each Issuing Lender.
(ii)     Certain Conditions to Assignments.  Assignments shall be subject to the
following additional conditions:
(A)     except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, or, in
the case of an assignment of Term Loans and Incremental Term Loans, $1,000,000,
unless each of the Company and the Administrative Agent otherwise consent;
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;
(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
(C)     (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

--------------------------------------------------------------------------------

92
(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(iii)     Effectiveness of Assignments.  Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)     Maintenance of Register.  The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Lenders and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers, any Issuing Lender and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(v)     Acceptance of Assignments by Administrative Agent.  Upon its receipt of
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)                Participations.

--------------------------------------------------------------------------------

93
(i)                Participations Generally.  Any Lender may, without the
consent of the Borrowers, the Administrative Agent or any Issuing Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.17, 2.18 and 2.19 (subject to the requirements and
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 2.19(e)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.20(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans, LC Disbursements or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans, LC
Disbursements or other obligations under this Agreement), except to the extent
that such disclosure is necessary to establish that such Loan, LC Disbursement
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(ii)                Limitations on Rights of Participants.  A Participant shall
not be entitled to receive any greater payment under Section 2.17 or 2.19 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent (such consent
not to be unreasonably withheld, it being understood that the Company may
withhold its consent if such participation could be reasonably expected to
result in any increase in any Borrower’s payment obligations under Section 2.17
or 2.19).  No Participant shall be entitled to the benefits of Section 2.19
unless such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.19(e) as though it were a Lender.
(d)                Certain Pledges.  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
Notwithstanding anything herein to the contrary, no assignment made pursuant to
this Section 10.04 shall be made to any Loan Party or any Loan Party’s
Affiliates or Subsidiaries or to a natural person.

--------------------------------------------------------------------------------

94
SECTION 10.05  Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, issuance of any Letters of Credit and creation of any Acceptances,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Lender or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit or any Acceptance is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.17, 2.18, 2.19, 3.03 and 10.03 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit, Acceptances and the Commitments or the
termination of this Agreement or any provision hereof.
SECTION 10.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by email or telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 10.07  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of any Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that if any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set off. 
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

--------------------------------------------------------------------------------

95
SECTION 10.09  Governing Law; Jurisdiction; Consent to Service of Process.
(a)                Governing Law.  This Agreement shall be construed in
accordance with and governed by the law of the State of New York.
(b)                Submission to Jurisdiction.  Each Loan Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement and the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document will prevent the Administrative Agent,
any Issuing Lender or any Lender from bringing any action to enforce any award
or judgment or exercise any right under the Security Documents or against any
Collateral or any other property of any Loan Party in any other forum in which
jurisdiction can be established.
(c)                Waiver of Venue.  Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)                Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
SECTION 10.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

--------------------------------------------------------------------------------

96
SECTION 10.12  Confidentiality.  Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any governmental or regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
Subsidiaries and their respective obligations, (g) with the consent of the
Company, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Issuing Lender
or any Lender on a nonconfidential basis from a source other than a Loan Party. 
For the purposes of this Section, “Information” means all information received
from any Loan Party relating to the Company and its Subsidiaries and their
business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by a Loan Party and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from any Loan Party after the Second
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
SECTION 10.13  USA PATRIOT Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) and the Beneficial Ownership Regulation,
such Lender may be required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify the
Borrowers in accordance with said Act and the Beneficial Ownership Regulation.

--------------------------------------------------------------------------------

97
SECTION 10.14   Authorization of Company.  Each Subsidiary Borrower hereby
authorizes the Company to give on behalf of such Subsidiary Borrower all
notices, consents and other communications that may be given by such Subsidiary
Borrower under or in connection with this Agreement or any other Loan Document,
and to receive on behalf of such Subsidiary Borrower all notices, consents and
other communications that may be given to such Subsidiary Borrower under or in
connection with this Agreement or any other Loan Document (in each case,
irrespective of whether or not such notice, consent or other communication is
expressly provided elsewhere in this Agreement to be given or received by the
Company on behalf of such Subsidiary Borrower).  Such notices, consents and
other communications may include Borrowing Requests, notices as to
continuations, conversions and prepayments of Loans, notices and demands in
connection with Defaults, and notices and demands in connection with the
exercise by the Administrative Agent or any Lender of remedies.  Such notices,
consents and other communications may be given by or to the Company in its own
name or in the name of the applicable Subsidiary Borrower.  The authority given
by each Subsidiary Borrower in this Section is coupled with an interest and is
irrevocable until all the Revolving Credit Commitments and all Letters of Credit
and Acceptances have expired or been terminated and all the obligations of such
Subsidiary Borrower under this Agreement and the other Loan Documents have been
paid in full.
SECTION 10.15   No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, each of the Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties and their
Affiliates, on the one hand, and the Lenders, on the other hand, and the Loan
Parties are capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, each of the Lenders each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (c) no Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the any Lender has advised or is
currently advising any Loan Party or any of its Affiliates on other matters) and
no Lender has any obligation to any Loan Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (d) the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Lender has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (e) the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  Each Loan
Party agrees that it will not assert any claim against any Lender based on an
alleged breach of fiduciary duty by such Lender in connection with this
Agreement and the Transactions contemplated hereby.

--------------------------------------------------------------------------------

98
SECTION 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:
(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 10.17  No Novation.  The terms and conditions of the Existing Credit
Agreement are amended as set forth herein, and restated in their entirety and
superseded by, this Agreement.  Nothing in this Agreement shall be deemed to
work a novation of any of the obligations under the Existing Credit Agreement. 
Notwithstanding any provision of this Agreement or any other document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of obligations hereunder shall be in substitution
for, but not in payment of, the obligations owed by the Borrowers and the
Guarantors under the Existing Credit Agreement.  From and after the date hereof,
each reference to the “Credit Agreement” or other reference originally
applicable to the Existing Credit Agreement contained in any document executed
and delivered in connection therewith shall be a reference to this Agreement, as
amended, supplemented, restated or otherwise modified from time to time.


  [Signature pages follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



  1-800-FLOWERS.COM, INC.      

By:
/s/ William E. Shea                                                   
    Name: William E. Shea     Title: Senior Vice President








 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






SUBSIDIARY BORROWERS:
         
BLOOMNET, INC.
   
NAPCO MARKETING CORP.
   
DESIGNPAC GIFTS LLC
   
800-FLOWERS, INC.
   
CHERYL & CO.
   
HARRY & DAVID HOLDINGS, INC.
    HARRY AND DAVID, LLC          
By:
/s/ William E. Shea                                                             

    Name: William E. Shea    
Title: Vice President
                     
THE POPCORN FACTORY, INC.
               
By:/s/ William E. Shea                                                         

    Name: William E. Shea    
Title: Treasurer
 







 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------


       
SUBSIDIARY GUARANTORS:
         
CONROY’S, INC.
   
1-800-FLOWERS RETAIL INC.
   
1-800-FLOWERS TEAM SERVICES, INC.
   
1-800-FLOWERS.COM FRANCHISE CO., INC.
   
BLOOMNET, INC.
   
CELEBRATIONS.COM, LLC
   
DESIGNPAC CO., INC.
   
FLOWERAMA OF AMERICA, INC.
   
GREAT FOODS, LLC
   
GUARDED REALTY HOLDINGS, LLC
   
NAPCO MARKETING CORP.
   
FRESH GIFT CARDS, INC.
   
DESIGNPAC GIFTS LLC
   
1-800-FLOWERS SERVICE SUPPORT CENTER, INC.
   
800-FLOWERS, INC.
   
CHERYL & CO.
   
MYFLORIST.NET, LLC
   
PERSONALIZATION UNIVERSE, LLC
   
HARRY & DAVID HOLDINGS, INC.
   
HARRY AND DAVID, LLC
   
BEAR CREEK ORCHARDS, INC.
   
HARRY & DAVID OPERATIONS, INC.
               
By:/s/ William E. Shea                                                        

    Name: William E. Shea    
Title: Vice President
               
THE POPCORN FACTORY, INC.
               
By:/s/ William E. Shea                                                    

    Name: William E. Shea    
Title: Treasurer
             





 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.
   
as Administrative Agent, and as a Lender, and as an

   
 Issuing Lender
         
By: /s/ Alicia T. Schreibstein                                               

   
Name: Alicia T. Schreibstein
   
Title: Executive Director
       







 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
as a Lender and as an Issuing Lender
               
By:/s/ Michael Zick                                                         

   
Name: Michael Zick
   
Title: Vice President
                   





   







 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A.,as a Lender
               
By:/s/ Martha Novak                                                  

   
Name: Martha Novak
   
Title: Senior Vice President
             







 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------

 
Capital One, National Association,
   
as a Lender
               
By:/s/ Jed Pomerantz                                                 

   
Name: Jed Pomerantz
   
Title: Senior Vice President
             





 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
Citibank, N.A.,
   
as a Lender
               
By: /s/ Stuart N. Berman                                         

   
Name: Stuart N. Berman
   
Title: Authorized Signatory
             



 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
TD Bank, N.A.,
   
as a Lender
               
By: /s/ John Topolovec                                           

   
Name: John Topolovec
   
Title: Vice President
             



 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------

 
KeyBank, N.A.,
   
as a Lender
               
By: /s/ David W. Lewing                                        

   
Name: David W. Lewing
   
Title: Market President
             



 [Signature Page to 1-800 Flowers Second Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------

 
HSBC Bank USA, N.A.,
   
as a Lender
               
By: /s/ Jaime E. Mariano                                        

   
Name: Jaime E. Mariano
   
Title: SVP #21440
       


